Execution Version

Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

 

 

 

ASSET PURCHASE Agreement

among

EMMIS QOZ BUSINESS, LLC

and

EMMIS OPERATING COMPANY

and

LENCORE ACOUSTICS CORPORATION

and

THE STOCKHOLDERS LISTED ON EXHIBIT B

dated as of

March 10, 2020

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of March 10, 2020
(the “Effective Date”), is entered into by and among EMMIS QOZ BUSINESS, LLC, an
Indiana limited liability company (“Purchaser”), Emmis Operating Company, an
Indiana corporation (“Parent”), Lencore Acoustics Corporation, a New York
corporation (“Seller”), and the stockholders of Seller (collectively, the
“Stockholders” and together with Seller, the “Seller Parties” and each, a
“Seller Party”).

RECITALS

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of the Acquired Assets (as defined below) on the terms and
subject to the conditions set forth herein (the “Transaction”); and

WHEREAS, the Stockholders expect to realize direct and indirect benefits as a
result of the Transaction.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

The following capitalized terms have the meaning specified or referred to in
this Article I:

“Accounting Arbitrator” means Deloitte LLP; provided that such Person is not
able or willing to serve as the Accounting Arbitrator, the Accounting Arbitrator
shall be an independent accounting firm of national or regional standing
mutually selected by Purchaser and Seller, other than any firm which performs,
or within the past two (2) years has performed, audits or financial statement
reviews or financial statement compilations for (i) Seller, or any Seller
Related Party, or (ii) Purchaser, or any of its Affiliates.

“Accounting Principles” means GAAP applied consistently with the accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies, that were
used in the preparation of the Audited 2018 Financial Statements, including,
without limitation, the methodologies used for purposes of allocating assets,
liabilities, revenues and expenses between the Company’s Business and the n.Form
Business.

“Acquired Assets” has the meaning set forth in Section 2.1.

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

--------------------------------------------------------------------------------

 

“Adjusted Purchase Price” means an amount equal to (i) the Purchase Price, and
(ii) (A) minus, if applicable, the Working Capital Deficit, if any, or (B) plus,
if applicable, the Working Capital Surplus, if any.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Aggregate Escrow Amount” means an amount equal to the sum of the Indemnity
Escrow Amount and the SALT Escrow Amount.

“Agreement” has the meaning set forth in the preamble.

“Allocation Schedule” has the meaning set forth in Section 7.5.

“Anti-Terrorism Law” means any Law relating to terrorism or money laundering,
including Executive Order 13224, the USA Patriot Act, Laws implementing or
comprising the Bank Secrecy Act, the Trading with the Enemy Act, and Laws
administered by the U.S. Treasury Department Office of Foreign Asset Control, as
any of the foregoing Laws may from time to time be amended, renewed, extended or
replaced.

“Assignment and Assumption Agreement” has the meaning set forth in Section
2.7(a)(ii).

“Assumed Contracts” means, collectively, (i) all of the Contracts listed on
Section 3.9(a) of the Disclosure Schedules (other than the Excluded Contracts)
and (ii) all other Contracts (other than the Excluded Contracts) that relate to
the Company’s Business and which have been entered into by Seller in the
ordinary course of business, consistent with past practices.

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Audited 2018 Financial Statements” has the meaning set forth in Section 3.6.

“Balance Sheet” has the meaning set forth in Section 3.6.

“Balance Sheet Date” has the meaning set forth in Section 3.6.

“Bill of Sale” has the meaning set forth in Section 2.7(a)(i).

2

--------------------------------------------------------------------------------

 

“Blocked Person” means any Person that: (a) is listed in the annex to, or is
otherwise subject to the provisions of Executive Order 13224; (b) is owned or
controlled by, or acting for or on behalf of any Person that is listed in the
annex to, or is otherwise subject to the provisions of Executive Order 13224;
(c) is precluded from dealing, or otherwise engaging in any transaction, with
another Person by any Anti-Terrorism Law; (d) commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order 13224; (e) is named
as a “specially designated national” on the most current list published by the
U.S. Treasury Department Office of Foreign Asset Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list; (f) resides, is organized or chartered, or has a place
of business in a country or territory subject to OFAC sanctions or embargo
programs; (g) is publicly identified as prohibited from doing business with the
United States under the International Emergency Economic Powers Act, the Trading
with the Enemy Act, or any other Law; or (h) is an Affiliate of, or otherwise
materially associated with, a Person described in clauses (a) through (g) above.

“Bulk Sales Division” means the New York State Department of Taxation and
Finance, Bulk Sales Division.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, NY, are authorized or required by Law to
be closed for business.

“Business Employee” is defined in Section 3.18(a).

“Business Records” mean all material books, records, ledgers and files or other
similar information of Seller (in any form or medium) related to, used in
connection with the Company’s Business, including all client lists, vendor
lists, correspondence, mailing lists, revenue records, invoices, advertising
materials, brochures, records of operation, standard forms of documents, manuals
of operations or business procedures, photographs, blueprints, research files
and materials, data books, Intellectual Property disclosures and information,
media materials and plates, accounting records and litigation files (but
excluding the organizational documents and minute books of Seller, and any
attorney work product produced for Seller or attorney-client communications
between Seller and legal counsel).

“Cap Amounts” means, collectively, the Fundamental Representations Cap Amount
and the General Representations Cap Amount.

“Cash Consideration” means an amount equal to (i) the Estimated Adjusted
Purchase Price, minus (ii) the Aggregate Escrow Amount, minus (iii) the amount
of Indebtedness to be paid at the Closing on behalf of Seller, minus (iv) the
amount of Transaction Expenses to be paid at the Closing on behalf of Seller.

“Class A Common Stock” has the meaning set forth in Section 3.4(a).

“Class B Common Stock” has the meaning set forth in Section 3.4(a).

“Closing” has the meaning set forth in Section 2.6.

“Closing Date” has the meaning set forth in Section 2.6.

3

--------------------------------------------------------------------------------

 

“Closing Net Working Capital” means: (a) the Current Assets of Seller (excluding
the n.Form Business), less (b) the Current Liabilities of Seller (excluding the
n.Form Business), determined as of the close of business on the day immediately
prior to the Closing Date, and in accordance with the Accounting Principles and
the sample calculation set forth on Exhibit A.

“Closing Statement” has the meaning set forth in Section 2.8(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Charter Documents” has the meaning set forth in Section 3.3(a)(i).

“Company Environmental Permits” has the meaning set forth in Section 3.17(e).

“Company Intellectual Property” means all Intellectual Property, whether
registered or unregistered, that is owned, in whole or in part, by Seller,
including without limitation, Intellectual Property Registrations and
Unregistered Material Intellectual Property.

“Company IP Agreements” means all licenses (other than the Restrictive Covenant
and Technology Cross License Agreement), sublicenses, consent to use agreements,
settlements, coexistence agreements, assignment agreements, covenants not to
sue, waivers, releases, permissions, and other Material Contracts primarily
relating to Company Intellectual Property, and use of other Intellectual
Property, material to the Company’s Business, to which Seller is a party or
beneficiary.

“Company Leased Property” means the real property leased or subleased by Seller,
together with all buildings, structures and facilities leased to Seller thereon.

“Company’s Business” means Seller’s business, assets, liabilities and operations
as currently conducted, to the extent not included in the n.Form Business.

“Computer Systems” means all computer hardware, servers, networks, platforms,
data communication lines, tablets, telephones, peripheral equipment and other
electronic devices or information technology equipment and related systems,
software and firmware, data and related services (other than third-party
services) that are operated by Seller in connection with the Company’s Business.

“Confidentiality Agreement” means that certain Confidentiality and
Non-Disclosure Agreement, dated as of August 23, 2019, entered into by Parent
for the benefit of Seller.

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Copyrights” means, collectively, any and all copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing.

4

--------------------------------------------------------------------------------

 

“Current Assets” means the following, to the extent related to the Company’s
Business: trade receivables, prepaid expenses, inventory, and other current
assets, but excluding (a) deferred Tax assets, (b) deferred expenses, and (c)
receivables from any of Seller’s Affiliates, directors, employees, officers or
stockholders and any of their respective Affiliates, determined in accordance
with GAAP.  For the avoidance of doubt, “Current Assets” shall not include cash
and cash equivalents.

“Current Liabilities” means the following, to the extent related to the
Company’s Business: trade payables, accrued Taxes to the extent the amount
thereof is reflected on the Balance Sheet, as such amounts so reflected are
adjusted through the Closing Date consistent with GAAP, accrued expenses, and
other current liabilities, but excluding payables to any of Seller’s Affiliates,
directors, employees, officers or stockholders and any of their respective
Affiliates, accrued state and local sales, use or similar taxes, deferred Tax
liabilities, deferred revenue, Transaction Expenses, and the current portion of
any Indebtedness, determined in accordance with GAAP.  Notwithstanding the
previous sentence, expenses incurred to Affiliates by Seller in association with
the lease of real property and related assets shall not, to the extent related
to the Company’s Business, be excluded from Current Liabilities.

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller
concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Domain Transfer Agreement” has the meaning set forth in Section 2.7(a)(xv).

“Effective Date” has the meaning set forth in the preamble.

“Employee Plans” means each “employee benefit plan” (as defined in Section 3(3)
of ERISA) and each other employee benefit plan, agreement contract, policy,
program, practice, or arrangement sponsored, maintained, contributed to or
required to be contributed to by Seller or by any ERISA Affiliate for the
benefit of any current or former employee, officer, director, retiree,
independent contractor or consultant of Seller or any spouse or dependent of
such individual, or under which Seller or any ERISA Affiliate has or may have
any liability, or with respect to which Purchaser or any of its Affiliates would
reasonably be expected to have any liability, contingent or otherwise, in each
case whether or not reduced to writing and whether funded or unfunded, whether
or not tax-qualified and whether or not subject to ERISA, including each bonus,
incentive compensation, performance award, profit sharing, employment,
consulting, equity, equity-based, pension, retirement, deferred compensation,
supplemental retirement, change in control, retention, salary continuation,
severance, accrued leave, sick leave, vacation, paid time off, welfare, health,
medical, life insurance, disability, accidental death and dismemberment, fringe
benefit and other similar agreement, plan, contract, policy, program, practice,
or arrangement.

“Encumbrance” means any charge, claim, community or marital property interest,
pledge, condition, equitable interest, lien (statutory or other), option,
security interest, mortgage, easement, encroachment, right of way, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership.

5

--------------------------------------------------------------------------------

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law, whether foreign or domestic,
including applicable common law and civil law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal, handling,
distribution, labeling, marking, packaging, testing, processing, certification,
registration, evaluation, authorization, release, threatened release, control or
cleanup of, or remediation of any Hazardous Materials, including products or
product components containing Hazardous Materials, and Laws applicable to
product stewardship with respect to batteries and external power supplies,
including all applicable Laws relating to electromagnetic compatibility,
electrical safety, conformity of radio equipment, and voltage.  The term
“Environmental Law” includes, without limitation, the following (including their
implementing regulations and any state analogs): the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by
the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances
Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990,
42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of 1970,
as amended, 29 U.S.C. §§ 651 et seq.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“Equity Ownership Percentage” means, for each Stockholder, an amount equal to
the quotient of (i) the number of Shares owned of record by such Stockholder
immediately prior to the Closing, divided by (ii) the aggregate number of Shares
outstanding (excluding treasury shares, if any) immediately prior to the
Closing, such number to be rounded to six decimal places.  The Equity Ownership
Percentage of each Stockholder is set forth on Exhibit B attached hereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

6

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means all employers, trades or businesses (whether or not
incorporated) that would be treated together with Seller or any of its
Affiliates as a “single employer” within the meaning of Section 414 of the Code.

“Escrow Account” has the meaning set forth in Section 2.9.

“Escrow Agent” means the Person appointed to act as the Escrow Agent under this
Agreement, which is U.S. Bank National Association.

“Escrow Agreement” has the meaning set forth in Section 2.9.

“Estimated Adjusted Purchase Price” has the meaning set forth in Section 2.8(a).

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Contract” means any Contract that is listed on Section 2.2(d) of the
Disclosure Schedules.

“Excluded Liabilities” has the meaning set forth in Section 2.4.

“Executive Order 13224” means Executive Order 13224 signed by the President of
the United States on September 23, 2001, pursuant to the authority granted to
him by the Constitution and the Laws of the United States of America.

“Financial Statements” has the meaning set forth in Section 3.6.

“FIRPTA Statement” means a certificate, issued by Seller pursuant to Treasury
Regulations Section 1.1445-2(b) signed by Seller and in form and substance
reasonably satisfactory to Purchaser, certifying that Seller is not a foreign
person within the meaning of Section 1445 of the Code.

“Fundamental R&W Recovery Amount” has the meaning set forth in Section
8.3(a)(i).

“Fundamental Representations Cap Amount” means an amount equal to the Adjusted
Purchase Price.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“General Claim” means a claim for indemnification under: (a) Section 8.2(a)(i)
(other than for a claim for breach of Seller Fundamental Representations and/or
the representations and warranties set forth in Section 3.20 (Tax Matters)); (b)
Section 8.2(a)(vii); and/or (c) Section 8.2(b)(i) (other than for a claim for
breach of Stockholder Fundamental Representations).

“General Representations Cap Amount” means an amount equal to the Indemnity
Escrow Amount.

“Government Contract” has the meaning set forth in Section 3.3(c).

7

--------------------------------------------------------------------------------

 

“Governmental Authority” means any federal, state, provincial, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority (including any taxing authority) or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Activity” means any distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release,
threatened release, storage, transfer, transportation, treatment or use of any
Hazardous Material.  

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, a contaminant, a pollutant or words of similar import or
regulatory effect under Environmental Laws; and (b) any petroleum or
petroleum-derived products, radon, radioactive materials or wastes, asbestos in
any form, lead or lead-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, and poly- and perfluorinated alkyl substances (or
PFAS).

“Indebtedness” means, without duplication and with respect to Seller, as of any
specified date all then outstanding (a) indebtedness for borrowed money; (b)
obligations for the deferred purchase price of property or services (including
pursuant to an earn-out, contingent payment arrangement, or under a conditional
sale or other title retention arrangements); (c) long or short-term obligations
evidenced by notes, bonds, debentures or other similar instruments, or otherwise
secured by a lien upon property owned by Seller; (d) obligations under any
interest rate, currency swap or other hedging agreement or arrangement; (e)
obligations as a lessee under leases that have been or should be recorded as
capital leases in accordance with GAAP; (f) reimbursement obligations under any
letter of credit, banker’s acceptance or similar credit transactions;
(g) guarantees made by Seller on behalf of any third party in respect of
obligations of the kind referred to in the foregoing clauses (a) through (f);
and (h) any unpaid interest, prepayment penalties, premiums, costs and fees that
would arise or become due as a result of the prepayment of any of the
obligations referred to in the foregoing clauses (a) through (g).

“Indemnified Party” has the meaning set forth in Section 8.3(e).

“Indemnifying Party” has the meaning set forth in Section 8.3(e).

“Indemnity Escrow Amount” means $375,000.

8

--------------------------------------------------------------------------------

 

“Intellectual Property” means patents and patent applications, trademarks,
service marks, trade names, brand names, trade dress, slogans, logos, social
media accounts and Internet domain names and uniform resource locators, and the
goodwill associated with any of the foregoing; inventions (whether patentable or
not), industrial designs, discoveries, improvements, ideas, designs, models,
formulae, patterns, compilations, data collections, drawings, blueprints, mask
works, devices, methods, techniques, processes, know-how, proprietary
information, customer lists, Software, technical information and trade secrets;
copyrights, copyrightable works, and rights in databases and data collections;
other intellectual or industrial property rights and foreign equivalent or
counterpart rights and forms of protection of a similar or analogous nature to
any of the foregoing or having similar effect in any jurisdiction throughout the
world; and registrations and applications for registration of any of the
foregoing, including any renewals, extensions, continuations (in whole or in
part), divisionals, re-examinations or reissues or equivalent or counterpart
thereof; and all documentation and embodiments of the foregoing.

“Intellectual Property Registrations” has the meaning set forth in Section
3.12(a)(i).

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Lencore Names” has the meaning set forth in Section 6.5.

“Licensed Intellectual Property” means all Intellectual Property that Seller
licenses for Seller’s use or sublicenses from other Persons, including without
limitation any owner, Affiliate or employee of Seller.

“Losses” means losses, damages, liabilities, deficiencies, judgments, interest,
awards, penalties, fines, costs or expenses of whatever kind and whether related
to a direct claim between the parties hereto or a Third-Party Claim, including
reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include any special or punitive
damages awarded with respect to any claim.

“Manufacturing Services Agreement” has the meaning set forth in Section
2.7(a)(xiii).

“Mass Notification System” means a unified communication system (including a
network of loudspeakers, a power amplifier and controls) intended to optimize
the clear, intelligible communication (through voice and visual instructions, as
well as alert and evacuation signals, and other communication methods, including
SMS, email, popups, and social media) of critical information within buildings
and/or outdoor areas about emergencies, including but not limited to fire,
human-caused events (accidental and intentional), other dangerous situations,
accidents, natural disasters, terrorist activities, hazardous chemical releases,
severe weather, and other situations that may endanger the safety of the
occupants of an area or facility.

9

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means any materially adverse change in (a) the assets,
properties, or financial condition of Seller, taken as a whole, or (b) the
ability of Seller to perform its obligations under this Agreement or its ability
to consummate the Transaction; provided, however, that each of the following
events and circumstances (and any event or circumstance directly or indirectly
relating to, arising out of, resulting from, or attributable to any of the
following events or circumstances) shall not constitute, and shall not be taken
into account in determining whether there has been or could be, a “Material
Adverse Effect” except to the extent that such event or circumstance, as the
case may be, disproportionately and materially affects Seller, taken as a whole,
in an adverse manner, as compared to similarly situated businesses: (1) any
change in general in the United States or foreign economies, securities markets,
financial markets, currency markets, or capital markets (including changes in
interest rates or the availability of financing); (2) any event or circumstance
that affects one or more of the industries in which Seller operates; (3) any
acts of war (whether or not declared), insurrection, sabotage, terrorism, or
public enemy, or any changes in the general economic conditions or national or
international political or social conditions; (4) any earthquake, hurricane,
tornado, storm, flood, fire, or other natural disaster; (5) any acts taken, or
failures to take action, or such other events or circumstances to which
Purchaser has consented or that are permitted, prohibited, or required by this
Agreement; (6) any strike, lockout, labor dispute, riot, civil commotion, or
embargo; (7) any changes in, or developments that are directly or indirectly
attributable to, any Laws, any Governmental Orders, or any acts of any
Governmental Authority; (8) any change in GAAP, or in any interpretation
thereof; (9) any failure of technical facilities, or any failure or delay of
transportation facilities; (10) any damage, destruction, impairment, or other
loss of or with respect to any asset to the extent covered by insurance; or (11)
any changes generally applicable to the industries in which Seller conducts
business, including changes in industry performance specifically applicable to
such industries.

“Material Contracts” has the meaning set forth in Section 3.9(a).

“Material Customers/Suppliers” has the meaning set forth in Section 3.13.

“Multiemployer Plan” has the meaning set forth in Section 3.18(c)(i).

“n.Form Business” means the business, assets, liabilities and operations of
Seller prior to the Closing Date to the extent relating exclusively to Seller’s
n.Form products and services serving Mass Notification Systems.

“Norfolk Main” means Norfolk Main Mfg. LLC, a New York limited liability company
and an Affiliate of Seller.

“OFAC” has the meaning set forth in the definition of Blocked Person.

“Parent” has the meaning set forth in the preamble.

“Patents” means, collectively, any and all issued patents, patentable
inventions, and patent applications (whether provisional or non-provisional),
including divisionals, continuations, continuations-in-part, substitutions,
reissues, reexaminations, extensions, or restorations of any of the foregoing,
and other Governmental Authority-issued indicia of invention ownership
(including certificates of invention, petty patents, and patent utility models).

10

--------------------------------------------------------------------------------

 

“Payoff Letters” has the meaning set forth in Section 2.7(a)(xi).

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities or required by Law.

“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Personal Property” means all machinery, equipment, furniture, furnishings,
rolling stock, tools, office supplies, vehicles, Computer Systems and other
tangible personal property owned or leased by Seller and/or used in connection
with the Company’s Business.

“Prepaid Items” mean all credits, cash reserves, prepaid expenses, advance
payments, security deposits, escrows and other prepaid items arising from or
related to the Company’s Business.

“Proprietary Software” has the meaning set forth in Section 3.12(i)(i).

“Purchase Price” means Seventy-Five Million One Hundred Thousand Dollars
($75,100,000).

“Purchaser” has the meaning set forth in the preamble.

“Purchaser Fundamental Representations” means the representations and warranties
set forth in Section 5.1, Section 5.2, and Section 5.7.

“Purchaser Indemnified Parties” has the meaning set forth in Section 8.2(a).

“Purchaser Offer” has the meaning set forth in Section 6.3(a).

“Purchaser Wrong Pocket Asset” has the meaning set forth in Section 6.4(a).

“R&W Insurance Policy” means the buyer-side representation and warranty
insurance policy, to be bound at or prior to the Closing, effected through CFC
Underwriting Limited to the Purchaser in connection with the Closing and in form
and substance identical to Exhibit C hereto.

“R&W Insurance Policy Retention Amount” means the initial retention amount under
the R&W Insurance Policy.

“Receivables” mean all receivables (including notes, accounts receivable, loans
receivable and advances) arising from or related to the Company’s Business.

“Release” has the meaning set forth in Section 3.17(b).

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Restrictive Covenant and Technology Cross License Agreement” means that certain
Restrictive Covenant and Technology Cross License Agreement, in the form of
Exhibit D attached hereto, to be entered into by and between Seller and
Purchaser effective as of the Closing Date.

“Retained Employees” means employees of Seller who will continue employment with
Seller as part of the n.Form Business after the Closing.

“Retention Split Amount” has the meaning set forth Section 8.3(a)(i).

11

--------------------------------------------------------------------------------

 

“Rights” mean all claims, causes of action, rights of recovery and rights of
set-off against any Person arising from or related to the Company’s Business,
the Acquired Assets or the Assumed Liabilities, including: (a) all rights under
any Assumed Contract, including all rights to receive payment for products sold
and services rendered thereunder, to receive goods and services thereunder, to
assert claims and to take other rightful actions in respect of breaches,
defaults and other violations thereof; and (b) all rights under or in respect of
any Company Intellectual Property, including all rights to sue and recover
damages for past, present and future infringement, dilution, misappropriation,
violation, unlawful imitation or breach thereof, and all rights of priority and
protection of interests therein under the laws of any jurisdiction.

“SALT Escrow Amount” means Two Million Five Hundred Thousand Dollars
($2,500,000).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Seller” has the meaning set forth in the preamble.

“Seller Capital Stock” has the meaning set forth in Section 3.4(a).

“Seller Fundamental Representations” means the representations and warranties of
Seller set forth in Section 3.1, Section 3.2, Section 3.3, Section 3.4, Section
3.10(a), and Section 3.23.

“Seller Indemnified Parties” has the meaning set forth in Section 8.2(c).

“Seller Parties” has the meaning set forth in the preamble.

“Seller Related Party” has the meaning set forth in Section 3.22.

“Seller Wrong Pocket Asset” has the meaning set forth in Section 6.4(b).

“Seller’s Knowledge” means the actual knowledge after reasonable inquiry of
Jonathan S. Leonard, Christian Payne, Dan Jacobs and Adam Meyers.

“Shares” has the meaning set forth in Section 3.4(b).

“Software” means, collectively, any and all computer programs, operating
systems, applications, firmware, and other code, including all source code,
object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof.

12

--------------------------------------------------------------------------------

 

“Specified Tax Matters” means any failure by Seller to: (a) properly report or
timely pay any income, business activity, franchise or similar taxes imposed by
any U.S. state or local taxing authority (including any interest, additions or
penalties with respect to such taxes, and any interest in respect of such
additions or penalties); or (b) properly collect or timely remit any state or
local sales, use or similar taxes in accordance with applicable Law (including
any interest, additions or penalties with respect to such taxes, and any
interest in respect of such additions or penalties).

“Stockholder” has the meaning set forth in the preamble.

“Stockholder Fundamental Representations” means the representations and
warranties of the Stockholders set forth in Section 4.1, Section 4.2, Section
4.3 and Section 4.5.

“Survival Period” has the meaning set forth in Section 8.1(a).

“Target Net Working Capital” means Five Million Two Hundred Ninety-Three
Thousand Dollars ($5,293,000).

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Taxes” means all federal, state, provincial, local, foreign and other income,
gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, government pension plan premiums and
contributions, social security premiums, workers’ compensation premiums,
employment/unemployment insurance or compensation premiums and contributions,
estimated, excise, severance, environmental, stamp, occupation, premium,
property (real or personal), real property gains, windfall profits, customs,
duties or other taxes, fees, assessments or charges in the nature of a Tax,
together with any interest, additions or penalties with respect thereto and any
interest in respect of such additions or penalties.

“Third-Party Claim” has the meaning set forth in Section 8.3(e).

“Trademarks” means, collectively, any and all trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, and all registrations, applications for registration, and
renewals of, any of the foregoing.

“Transaction” has the meaning set forth in the recitals.

“Transaction Documents” means, collectively: (a) this Agreement; (b) the
Restrictive Covenant and Technology Cross License Agreement; (c) the Escrow
Agreement; and (d) each other agreement, lease, license, instrument, certificate
or other document executed by Seller or Purchaser that is required to be
delivered by Seller or Purchaser at or prior to the Closing pursuant to Section
2.3 of this Agreement.

13

--------------------------------------------------------------------------------

 

“Transaction Expenses” means, collectively and to the extent unpaid as of the
Closing: (a) all fees, costs and expenses (including investment bankers and
financial advisors, attorneys’ and accountants’ fees, costs and expenses)
incurred or accrued by Seller (or that in accordance with GAAP should have been
accrued by Seller) prior to or at the Closing in connection with the sale or
other disposition of the Company’s Business, including the Transaction; (b) any
and all change in control payments, retention bonuses, transaction bonuses or
other similar payments that become payable by Seller by reason of the execution
of this Agreement or the consummation of the Transaction; (c) any out of pocket
fees and expenses agreed to by Seller prior to the Closing in connection with
obtaining waivers, consents or approvals of any Persons on behalf of Seller in
connection with the Transaction, which remain unpaid as of the Closing; and (d)
one-half (½) of all fees, costs and expenses required to be paid to the Escrow
Agent at the Closing pursuant to the terms and conditions of the Escrow
Agreement.

“Transaction Expenses Invoice” has the meaning set forth in Section 2.7(a)(xii).

“Transfer Taxes” has the meaning set forth in Section 7.2.

“Transferred Employees” has the meaning set forth in Section 6.3(a).

“Transition Services Agreement” has the meaning set forth in Section
2.7(a)(iii).

“Unregistered Material Intellectual Property” has the meaning set forth in
Section 3.12(a)(ii).

“Working Capital Deficit” means the amount, if any, by which Closing Net Working
Capital is less than the Target Net Working Capital.

“Working Capital Surplus” means the amount, if any, by which Closing Net Working
Capital is greater than the Target Net Working Capital.

14

--------------------------------------------------------------------------------

 

ARTICLE II

THE TRANSACTION

Section 2.1Purchase and Sale of Acquired Assets.  Subject to the terms and
conditions of this Agreement, at the Closing, Seller shall sell, transfer,
convey, assign and deliver, or cause to be sold, assigned, transferred, conveyed
and delivered to Purchaser, and Purchaser shall purchase and acquire from
Seller, all of Seller’s right, title and interest, direct or indirect, in and to
all of Seller’s assets, properties and rights of every nature, kind and
description, whether tangible or intangible, real, personal or mixed, accrued or
contingent (including goodwill), wherever located (collectively, but excluding
the Excluded Assets, the “Acquired Assets”).  The Acquired Assets shall be
transferred to Purchaser free and clear of all Encumbrances, other than
Permitted Encumbrances.  The Acquired Assets shall include, without limitation,
all of Seller’s right, title and interest in and to the following, in each case
to the extent that such assets exist as of the Closing Date and are related to
the Company’s Business:

(a)all assets: (i) recorded or reflected on the Balance Sheet (excluding, for
the avoidance of doubt, Excluded Assets); (ii) acquired by Seller since the
Balance Sheet Date which, had they been held by Seller on such date, would have
been recorded or reflected on such Balance Sheet; and (iii) that would be
recorded or reflected on a balance sheet of the Company’s Business as of the
Closing Date prepared in accordance with the Accounting Principles;

(b)all receivables (including notes, accounts receivable, loans receivable and
advances) arising from the Company’s Business;

(c)all rights under the Assumed Contracts;

(d)all Computer Systems, Personal Property and inventory;

(e)all rights, title and interest in and to the Company Intellectual Property;

(f)the goodwill and going concern value of the Company’s Business;

(g)all Permits;

(h)all Business Records; provided, that Seller shall be permitted to retain a
copy of such Business Records in accordance with its applicable record retention
policies;

(i)all Prepaid Items; and

(j)all Rights.

Section 2.2Excluded Assets.  Seller and Purchaser expressly understand and agree
that the following assets, rights and properties shall be excluded from the
Acquired Assets (the “Excluded Assets”):

(a)all cash and cash equivalents, and all bank accounts and securities of
Seller;

15

--------------------------------------------------------------------------------

 

(b)all minute books, corporate seals and records having to do with the
organization or capitalization of Seller, and any other books and records which
Seller is prohibited from disclosing or transferring to Purchaser under
applicable Law and which Seller is required by applicable Law to retain;

(c)all Employee Plans, whether or not maintained or sponsored directly by
Seller; and

(d)all assets, Contracts and other items listed in Section 2.2(d) of the
Disclosure Schedules.

Section 2.3Assumption of Liabilities.  Upon the terms and subject to the
conditions of this Agreement, Purchaser agrees, effective at the time of
Closing, to assume and agrees to pay, perform and discharge when due the
following obligations (the “Assumed Liabilities”):

(a)all obligations under the Assumed Contracts and/or the Permits included
within the Acquired Assets that are required to be performed after the Closing
Date, including all obligations related to product warranty claims, but only to
the extent such obligations (i) were incurred in the ordinary course of
business, (ii) do not relate to any breach, default or violation by Seller on or
prior to the Closing Date or any indemnification matter thereunder, and (iii) do
not relate to the n.Form Business; and

(b)all Current Liabilities that are included in the calculation of Closing Net
Working Capital (as finally determined pursuant to Section 2.8).

Section 2.4Excluded Liabilities.  Notwithstanding the provisions of Section 2.3
or any other provision of this Agreement, any Schedule or Exhibit hereto or any
other Transaction Document to the contrary, Purchaser shall not assume or be
obligated to pay, perform or otherwise discharge (and Seller shall retain, pay,
perform or otherwise discharge without recourse to Purchaser) any and all
liabilities and/or obligations of Seller of any kind, character or description
whatsoever, whether direct or indirect, known or unknown, absolute or
contingent, matured or unmatured, and currently existing or hereinafter arising,
other than the Assumed Liabilities (the “Excluded Liabilities”).  Seller shall,
and shall cause each of its Affiliates to, pay and satisfy in due course all
Excluded Liabilities which they are obligated to pay and satisfy.  Without
limiting the generality of the foregoing, the Excluded Liabilities shall
include, but not be limited to, the following:

(a)any liabilities accruing, related to or otherwise arising out of the conduct
or operation of the Company’s Business or the ownership, leasing or use of the
Acquired Assets on or prior to the Closing Date (excluding, for the avoidance of
doubt, Assumed Liabilities);

(b)any liabilities or obligations for (i) Taxes of Seller (or any stockholder or
other Affiliate of Seller) or arising from or with respect to the Acquired
Assets, the Company’s Business or the Assumed Liabilities that are incurred in
or attributable to any period, or any portion of any period, ending on or prior
to the Closing Date, (ii) Taxes that are the responsibility of Seller pursuant
to Section 7.2, or (iii) other Taxes of Seller (or any stockholder or Affiliate
of Seller) of any kind or description (including any liability for Taxes of
Seller (or any stockholder or Affiliate of Seller) that becomes a liability of
Purchaser under any common law doctrine of de facto merger or transferee or
successor liability or otherwise by operation of contract or Law);

16

--------------------------------------------------------------------------------

 

(c)any liabilities and obligations in respect of any Excluded Asset, whether
arising prior to or after the Closing Date;

(d)other than as set forth in the Transition Services Agreement, any liability
arising in respect of or relating to the employment of the present or former
employees, officers, directors, retirees, independent contractors or consultants
of Seller;

(e)other than as set forth in the Transition Services Agreement, any liability
arising in respect of or relating to any Employee Plan (including any salary,
vacation pay, severance pay, bonus or other similar liabilities);

(f)any liabilities associated with Indebtedness, to the extent such liabilities
are not included in the calculation of Closing Net Working Capital (as finally
determined pursuant to Section 2.8);

(g)any liability incurred by Seller or any Person (other than Purchaser) arising
out of or relating to the negotiation, preparation, investigation and
performance of this Agreement, the other Transaction Documents and the
Transaction (including fees and expenses payable to all attorneys and
accountants, other professional fees and expenses and bankers’, brokers’ or
finders’ fees for Persons not engaged by Purchaser);

(h)any liability to distribute to Seller’s shareholders or otherwise apply all
or any part of the consideration received hereunder;

(i)other than as set forth in the Transition Services Agreement, any liability
to indemnify, reimburse or advance amounts to any present or former officer,
director, member, shareholder, manager, general partner, limited partner,
employee or agent of Seller (including with respect to any breach of fiduciary
obligations by any such party) arising on or prior to the Closing Date or in
connection with this Agreement; and

(j)any liabilities in respect of any pending or threatened Action arising out
of, relating to or otherwise in respect of the operation of the Company’s
Business or the Acquired Assets, to the extent such Action relates to such
operation on or prior to the Closing Date.

Section 2.5Payment of Purchase Price.  In consideration of the transfer,
conveyance and assignment of the Acquired Assets and the assumption of the
Assumed Liabilities, at the Closing Purchaser shall: (a) pay to Seller the Cash
Consideration; and (b) deliver to the Escrow Agent the Aggregate Escrow Amount,
which shall be held and disbursed pursuant to the terms of the Escrow Agreement.

Section 2.6The Closing.  The closing of the Transaction (the “Closing”) shall
take place remotely via the electronic exchange of documents, or, to the extent
that a physical closing is required, at the offices of Zuber Lawler & Del Duca
LLP, on the Effective Date or on such other date or at such other place as
Seller and Purchaser may mutually agree upon in writing (the day on which the
Closing takes place being the “Closing Date”).  The Closing shall be deemed
effective as of 12:01 a.m. (New York time) on the Closing Date.

17

--------------------------------------------------------------------------------

 

Section 2.7Closing Deliverables.

(a)At or prior to the Closing, Seller shall deliver to Purchaser the following:

(i)a bill of sale for the Acquired Assets, in the form of Exhibit E attached
hereto (the “Bill of Sale”), duly executed by Seller;

(ii)a counterpart to the Assignment and Assumption Agreement, in the form of
Exhibit F attached hereto (the “Assignment and Assumption Agreement”), duly
executed by Seller;

(iii)a counterpart to the transition services agreement, in the form of Exhibit
G attached hereto (the “Transition Services Agreement”), duly executed by
Seller;

(iv)a certificate of the Secretary of Seller certifying that (A) attached
thereto are true and complete copies of all resolutions adopted by Seller’s
board of directors and/or stockholders, authorizing the execution, delivery and
performance of this Agreement and the consummation of the Transaction and (B)
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the Transaction;

(v)a certificate of the Secretary of Seller certifying the names and signatures
of the officers of Seller authorized to sign this Agreement, and the other
documents to be delivered hereunder;

(vi)a certificate of the Secretary of Seller certifying that attached thereto
are true and complete copies of the certificate of incorporation and bylaws of
Seller (including any and all amendments, restatements or other modifications
thereto);

(vii)good standing certificate (or equivalent) for Seller from the appropriate
Governmental Authority of its state of incorporation;

(viii)a statement of the Estimated Adjusted Purchase Price;

(ix)a FIRPTA Statement;

(x)a counterpart to the Escrow Agreement, duly executed by Seller;

(xi)payoff letters with respect to any Indebtedness that is outstanding as of
the Closing (the “Payoff Letters”);

(xii)invoices with respect to any Transaction Expenses that are unpaid as of the
Closing (the “Transaction Expenses Invoices”);

(xiii)a counterpart to the manufacturing services agreement, in the form of
Exhibit H attached hereto (the “Manufacturing Services Agreement”), duly
executed by Norfolk Main;

18

--------------------------------------------------------------------------------

 

(xiv)a counterpart to the Restrictive Covenant and Technology Cross License
Agreement, duly executed by Seller and Jonathan Leonard;

(xv)a counterpart to the domain name transfer agreement, in the form of Exhibit
I attached hereto (the “Domain Transfer Agreement”), duly executed by Seller;

(xvi)counterparts to the Confidentiality and Proprietary Rights Agreements, duly
executed by Seller and certain Retained Employees; and

(xvii)such other documents or instruments as Purchaser reasonably requests and
are reasonably necessary to consummate the Transaction.

(b)At the Closing, Purchaser shall deliver, or cause to be delivered, to the
Seller (or such other Person as may be specified herein) the following:

(i)payment of the Cash Consideration to Seller in accordance with Section
2.5(a);

(ii)a counterpart to the Assignment and Assumption Agreement, duly executed by
Purchaser;

(iii)a counterpart to the Transition Services Agreement, duly executed by
Purchaser;

(iv)the Aggregate Escrow Amount to the Escrow Agent, by wire transfer of
immediately available funds in accordance with Section 2.5(b);

(v)the amount of any Indebtedness to the payees thereof payable pursuant to the
terms of the Payoff Letters;

(vi)the amount of any unpaid Transaction Expenses to the payees thereof, payable
pursuant to the terms of the Transaction Expenses Invoices;

(vii)a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Purchaser certifying that attached thereto are true and complete
copies of all resolutions adopted by the board of directors of Purchaser
authorizing the execution, delivery and performance of this Agreement and the
consummation of the Transaction, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
Transaction;

(viii)a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Purchaser certifying the names and signatures of the officers of
Purchaser authorized to sign this Agreement, and the other documents to be
delivered hereunder;

(ix)certificate of existence (or equivalent) for Purchaser from the appropriate
Governmental Authority of its state of formation;

19

--------------------------------------------------------------------------------

 

(x)counterparts to the Escrow Agreement duly executed by Purchaser and the
Escrow Agent;

(xi)a counterpart to the Manufacturing Services Agreement, duly executed by
Purchaser;

(xii)a counterpart to the Restrictive Covenant and Technology Cross License
Agreement, duly executed by Purchaser;

(xiii)a counterpart to the Domain Transfer Agreement, duly executed by
Purchaser;

(xiv)evidence, in form and substance reasonably acceptable to Seller, that a
properly completed and fully executed Notification of Bulk Sale, Transfer or
Assignment in Bulk (Form AU-196.10) setting forth the terms of the Transaction
was filed by Purchaser and received by the Bulk Sales Division;

(xv)cause the R&W Insurance Policy to be bound, and deliver to Seller a copy of
the final binder for the R&W Insurance Policy; and

(xvi)such other documents or instruments as Seller reasonably requests and are
reasonably necessary to consummate the Transaction.

Section 2.8Adjustment to Purchase Price.  

(a)Prior to the Closing Seller shall have delivered to Purchaser Seller’s good
faith estimate of the Adjusted Purchase Price (and each component thereof) as of
the anticipated Closing Date (the “Estimated Adjusted Purchase
Price”).  Seller’s estimate shall be prepared in accordance with the Accounting
Principles.

(b)Within ninety (90) days after the Closing Date, Purchaser shall prepare and
deliver to Seller a statement setting forth the Purchaser’s determination of the
Adjusted Purchase Price (and each component thereof) (the “Closing Statement”)
showing in reasonable detail any and all changes reflected therein from the
amounts reflected in the statement of Estimated Adjusted Purchase Price
delivered pursuant to Section 2.8(a).  The Closing Statement shall be based upon
the books and records of Seller and shall be prepared in accordance with the
Accounting Principles.

20

--------------------------------------------------------------------------------

 

(c)The Closing Statement shall be final and binding on the parties unless Seller
delivers to Purchaser a written notice of disagreement with the Closing
Statement within forty-five (45) days following the receipt thereof.  Such
written notice shall describe the nature of any such disagreement in reasonable
detail, identifying the specific items as to which Seller disagrees and shall be
accompanied by reasonable supporting documentation.  During such forty-five (45)
day period, Purchaser shall provide Seller and Seller’s advisors with on-site
access and access via telephone and e-mail communications and transmissions
during regular business hours and upon reasonable notice to all relevant books
and records and employees (including key accounting and finance personnel) of
Seller to the extent necessary to review the matters and information used to
prepare and to support the Closing Statement, all in a manner not unreasonably
interfering with the business of Purchaser.  If Seller delivers a notice of
disagreement in a timely manner, then Seller and Purchaser shall attempt to
resolve all such matters identified in such notice.  If Seller and Purchaser are
unable to resolve all such disagreements within thirty (30) days after the
receipt by Purchaser of the notice of disagreement (or such longer period as may
be agreed by Purchaser and Seller), then the remaining disputed matters shall be
promptly submitted to the Accounting Arbitrator for binding resolution.  The
Accounting Arbitrator will consider only those items and amounts set forth in
the Closing Statement as to which Purchaser and Seller have disagreed and shall
resolve such disagreements in accordance with the terms and provisions of this
Agreement.  The Accounting Arbitrator shall issue a written report containing a
final Closing Statement setting forth its determination of the Adjusted Purchase
Price, which determination shall be final and binding upon Purchaser and
Seller.  The fees and expenses of the Accounting Arbitrator incurred in
connection with the determination of the disputed items shall be paid by
Purchaser and by Seller based on the relative success of their positions as
compared to the final determination of the Accounting Arbitrator.  Purchaser and
Seller shall cooperate fully with the Accounting Arbitrator and respond on a
timely basis to all requests for information or access to documents or personnel
made by the Accounting Arbitrator, all with the intent to fairly and in good
faith resolve all disputes relating to the Closing Statement as promptly as
reasonably practicable.

(d)If the amount of the Adjusted Purchase Price, as finally determined in
accordance with Section 2.8(c) is less than the amount of the Estimated Adjusted
Purchase Price, then the amount of such difference shall be paid to Purchaser by
the Seller, by wire transfer within five (5) Business Days after the final
determination of the Adjusted Purchase Price.  If the amount of the Adjusted
Purchase Price, as finally determined in accordance with Section 2.8(c), is
greater than the amount equal to the Estimated Adjusted Purchase Price, then the
amount of such difference shall be paid by Purchaser to Seller, by wire transfer
within five (5) Business Days after the final determination of the Adjusted
Purchase Price.  All amounts paid pursuant to this Section 2.8(d) shall be
calculated as an adjustment to the Adjusted Purchase Price.

Section 2.9Aggregate Escrow Amount.  On the Closing Date, the Purchaser shall
deliver the Aggregate Escrow Amount to the Escrow Agent, by wire transfer of
immediately available funds, which will be reflected in the Cash
Consideration.  The Aggregate Escrow Amount plus all income accrued thereon
shall be held in an escrow account (the “Escrow Account”), pursuant to the terms
of the escrow agreement among the Escrow Agent, the Purchaser and Seller in form
and substance reasonably acceptable to the Purchaser and Seller (the “Escrow
Agreement”), and disbursed pursuant to the provisions of this Agreement and the
Escrow Agreement.  Any and all interest, income and other earnings included in
the Escrow Account will be applied as set forth in the Escrow Agreement.

21

--------------------------------------------------------------------------------

 

Section 2.10Withholding Rights.  Notwithstanding anything in this Agreement to
the contrary, at the Closing the Purchaser, its Affiliates and the Escrow Agent
shall be entitled to deduct and withhold from the consideration otherwise
payable to any Person pursuant to this Agreement all amounts required under the
Code or any applicable provision of any state, local, or foreign tax law to be
deducted and withheld, to the extent such amounts have been agreed to in advance
by Seller; provided, however, that prior to making any such deduction or
withholding, the Purchaser, its Affiliates and/or the Escrow Agent, as
applicable, shall, to the extent reasonably practicable, provide written notice
to Seller of the amounts subject to withholding and a reasonable opportunity for
Seller to provide forms or other evidence that would exempt or reduce such
amounts from withholding tax.  To the extent that any such amount is so deducted
and withheld by the Purchaser, its Affiliates and/or the Escrow Agent, such
amount shall be paid over to, or deposited with, the relevant taxing authority
and such amount shall be treated for all purposes of this Agreement as having
been paid to the relevant Person.  Seller shall claim all income Tax deductions
with respect to the payment of any Transaction Expenses and the payment of any
Indebtedness, in each case at or following the Closing, in the final Tax Returns
for the Tax period ending on the Closing Date, to the extent permitted by Law,
and Purchaser shall not take any action, or permit Seller to take any action,
inconsistent therewith.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser as of the Closing (other than
representations and warranties that are made as of a specific date, which are
made only as of such date) as follows:

Section 3.1Organization and Qualification of Seller.  Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of New York and has all corporate power and authority necessary to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as currently conducted, except where the failure to
be so organized, existing, or in good standing, or to have such power or
authority has not, and would not reasonably be expected to have a Material
Adverse Effect.  Seller is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the properties owned or leased by it
or the operation of its business as currently conducted makes such licensing or
qualification necessary, except for those jurisdictions where the failure to be
so licensed, qualified or in good standing has not had and would not reasonably
be expected to have a Material Adverse Effect.  Seller is not now, and has never
been, a Blocked Person.

Section 3.2Authority.  Seller has the requisite corporate power and authority to
enter into and perform its obligations under the Transaction Documents to which
it is a party and to consummate the Transaction.  The execution, delivery and
performance by Seller of the Transaction Documents to which it is a party and
the consummation by Seller of the Transaction have been duly authorized by all
requisite corporate action on the part of Seller and no other corporate
proceedings on the part of Seller are necessary to authorize the execution,
delivery and performance of the Transaction Documents to which it is a party or
to consummate the Transaction.  The Transaction Documents to which it is a party
have been duly executed and delivered by Seller and assuming due authorization,
execution and delivery of such Transaction Documents by each of the other
parties thereto, constitute legal, valid and binding obligations of Seller, each
enforceable against Seller in accordance with its terms, except to the extent
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws, now or hereafter in effect,
affecting creditors’ rights generally and by general principles of equity.

22

--------------------------------------------------------------------------------

 

Section 3.3Non-Contravention; Consents.  Except as set forth on Section 3.3(a)
of the Disclosure Schedules:

(a)the execution, delivery and performance by Seller of the Transaction
Documents to which it is a party and its consummation of the Transaction do not
and will not (with or without notice or lapse of time, or both):

(i)contravene, conflict with or result in a violation or breach of any provision
of the certificate of incorporation or by-laws of Seller then in effect
(“Company Charter Documents”);

(ii)contravene, conflict with or result in a violation or breach of any
provision of any applicable Law or Governmental Order applicable to Seller or
the Acquired Assets;

(iii)require any consent or approval under, violate, conflict with, result in
any breach of or any loss of any benefit under, or constitute a change of
control or default under, or result in termination or give to others any right
of termination, vesting, amendment, acceleration or cancellation of any Assumed
Contract; or

(iv)accelerate the performance required by, or result in the creation of, any
Encumbrance (other than a Permitted Encumbrance) on any of the Acquired Assets.

(b)Other than as set forth on Section 3.3(b) of the Disclosure Schedules, the
execution, delivery and performance of the Transaction Documents to which it is
a party by Seller and its consummation of the Transaction do not and will not
require any consent, approval, authorization or Permit of, action by, filing
with or notification to, any Governmental Authority.

(c)Section 3.3(c) of the Disclosure Schedules sets forth a complete and correct
list of all Contracts between Seller and any Governmental Authority that are
open and have not yet been completely performed (each such Contract, a
“Government Contract”).  Each Government Contract may be assigned through
assignment or novation after the Closing, and Seller shall cooperate, support
and assist Purchaser in having those Contracts assigned and/or novated to
Purchaser.

Section 3.4Capitalization.

(a)The authorized capital stock of Seller consists solely of: (i) two thousand
(2,000) shares of Class A voting common stock, par value $0.01 per share (the
“Class A Common Stock”), all of which are issued and outstanding; and (ii)
eighteen thousand (18,000) Class B non-voting common stock, par value $0.01 per
share (the “Class B Common Stock” and, together with the Class A Common Stock,
the “Seller Capital Stock”), all of which are issued and outstanding.

(b)Exhibit B attached hereto sets forth, as of the Closing, the name of each
Person that is the registered owner of any shares of the Seller Capital Stock
and the number of shares of Seller Capital Stock owned by such Person (such
shares of Seller Capital Stock, collectively, the “Shares”).

23

--------------------------------------------------------------------------------

 

(c)There are no outstanding options, warrants, calls, demands, stock
appreciation rights, Contracts or other rights of any nature to purchase, obtain
or acquire, or otherwise relating to, or any securities or obligations
convertible into or exchangeable for, or any voting agreements with respect to,
any equity securities of Seller.

Section 3.5No Subsidiaries.  Except as set forth on Section 3.5 of the
Disclosure Schedules, Seller does not, directly or indirectly, own (or have any
obligation to acquire), or have any interest in any equity securities of, or any
other ownership interest in, any other Person.

Section 3.6Financial Statements.  Section 3.6 of the Disclosure Schedules
contains true and complete copies of (a) the audited balance sheet of the
Company’s Business as of December 31, 2018 and the related audited statements of
income, statement of changes in equity and cash flows for the year then ended,
and the related notes to such audited financial statements (collectively, the
“Audited 2018 Financial Statements”); (b) the reviewed balance sheet of the
Company’s Business as of September 30, 2019, and the related reviewed statements
of income, statement of changes in equity and cash flows for the nine-month
period then ended, and the related notes to such reviewed financial statements;
and (c) the balance sheet of the Company’s Business prepared by the Seller (the
“Balance Sheet”) as of January 31, 2020 (the “Balance Sheet Date”) and the
related statement of income of the Company’s Business on a monthly basis for the
period from October 1, 2019 through January 31, 2020 (the financial statements
referenced in (a), (b) and (c) above are collectively referred to as the
“Financial Statements”). The Financial Statements have been prepared in
accordance with the Accounting Principles applied on a consistent basis
throughout the periods indicated. The Financial Statements present fairly, in
all material respects, the financial position, results of operations and cash
flows of Seller as of the dates and for the periods indicated therein, subject,
in the case of the Balance Sheet, to the normal year-end adjustments described
on Section 3.6 of the Disclosure Schedules. For purposes of clarity, each of the
Financial Statements have been adjusted for the periods and as of the dates
specified above to retroactively exclude the n.Form Business and have been
prepared by Seller in good faith.

Section 3.7No Material Undisclosed Liabilities.  Seller does not have any
material liabilities, except for (a) liabilities or obligations reflected or
reserved against in the Financial Statements or the notes thereto, (b)
liabilities or obligations incurred in the ordinary course of business
consistent with past practice after the Balance Sheet Date, (c) liabilities or
obligations disclosed in the Disclosure Schedules generally, or on Section 3.7
of the Disclosure Schedules specifically, (d) executory obligations under
Material Contracts existing as of the Effective Date, and (e) liabilities
contemplated by this Agreement to be incurred in connection with the
Transaction.

Section 3.8Absence of Certain Changes, Events and Conditions.  Other than as set
forth on Section 3.8 of the Disclosure Schedules, since the Balance Sheet Date,
there have not been any events, occurrences, changes, developments or
circumstances which have resulted in, or would reasonably be anticipated to
result in, a Material Adverse Effect and, other than in the ordinary course of
business consistent with past practice, Seller has not taken, nor permitted to
be taken, any of the following actions:

(i)issuance, sale, pledge, disposition of, or creation of any Encumbrance with
respect to any material Acquired Asset;

24

--------------------------------------------------------------------------------

 

(ii)incurrence of any Indebtedness or issuance of any debt securities or
assumption, guarantee, or endorsement, or otherwise become responsible for, the
obligations of any Person, or made any loans or advances, in each case,
affecting the Company’s Business or any Acquired Asset;

(iii)amendment, waiver, modification or consent to the termination of any
Material Contract, or amendment, waiver, modification or consent to the
termination of Seller’s rights thereunder, or entry into any Contract in
connection with the Company’s Business or the Acquired Assets other than in the
ordinary course of business;

(iv)authorization of, or commitment with respect to, any single capital
expenditure for the Company’s Business that is in excess of $75,000 or capital
expenditures that are, in the aggregate, in excess of $150,000;

(v)acquisition by Seller of any corporation, partnership, limited liability
company, other business organization or division thereof or any material amount
of assets, or entry into any joint venture, strategic alliance, exclusive
dealing, noncompetition or similar Contract;

(vi)entry by Seller into any lease of real or personal property or any
extensions or renewals thereof in connection with the Company’s Business;

(vii)increase in the compensation payable or the benefits provided to any
Business Employee, or grant of any severance or termination payment to, or
payment, loan or advance of any amount to, any Business Employee, or
establishment, adoption, entry into or amendment of any Employee Plan, except as
contemplated under the existing terms of the Employee Plan or as required by
applicable Laws;

(viii)entry into any Contract with any Seller Related Party in connection with
or affecting the Company’s Business or the Acquired Assets;

(ix)making of any change in any method of accounting or accounting practice or
policy affecting the financial statements of the Company’s Business, except as
required by GAAP;

(x)making, revocation or modification of any Tax election, settlement or
compromise of any Tax liability or filing of any Tax Return relating to the
Company’s Business other than on a basis consistent with past practice;

(xi)payment, discharge or satisfaction of any material claim, liability or
obligation (absolute, accrued, asserted or unasserted, contingent or otherwise)
relating to the Company’s Business or the Acquired Assets;

(xii)cancelation, compromise, waiver or release of any right or claim relating
to the Company’s Business or the Acquired Assets;

(xiii)lapse of any existing policy of insurance relating to the Company’s
Business or the Acquired Assets;

25

--------------------------------------------------------------------------------

 

(xiv)lapse of any right relating to Company Intellectual Property or any other
intangible asset used in connection with the Company’s Business;

(xv)acceleration of the collection of or discounting of any Receivables,
delaying the payment of liabilities that would become Assumed Liabilities or
deferred expenses, reduction of inventories or otherwise increase of cash on
hand in connection with the Company’s Business;

(xvi)commencement or settlement of any Action relating to the Company’s
Business, the Acquired Assets or any Assumed Liability;

(xvii)taken any action that would require an amendment to any Permit or other
registration with a Governmental Authority; or

(xviii)committed in writing to take any of the foregoing actions.

Section 3.9Material Contracts.

(a)Seller has made available to Purchaser true, correct and complete copies
(including all modifications, amendments and supplements thereto and waivers
thereunder) of each of the following Contracts (each, a “Material Contract”),
each of which are listed or described on Section 3.9(a) of the Disclosure
Schedules:

(i)any Contract evidencing Indebtedness;

(ii)any material employment or consulting Contract;

(iii)any Contract relating in whole or in part to any material Intellectual
Property, excluding any “shrink wrap” or “click through” licenses;

(iv)any joint venture or partnership relating to Seller;

(v)any material broker, distributor, dealer, manufacturer’s representative,
franchise, agency, continuing sales or purchase, sales promotion, market
research, marketing, consulting or advertising Contract;

(vi)any Contract which is an open purchase order for the purchase or delivery of
goods or services, or performance of services, to or from Seller or the
Company’s Business, in excess of $75,000 per year, provided that any open sales
orders from Seller by its customers or other Persons shall have no dollar
threshold limitation;

(vii)any Contract pursuant to which Seller has provided funds to or made any
loan, capital contribution or other investment in, or assumed any liability or
obligation of, any Person, including take-or-pay contracts or keepwell
agreements;

(viii)any Contract with any Governmental Authority;

(ix)any Contract with any Seller Related Party;

26

--------------------------------------------------------------------------------

 

(x)any Contract that limits, or, to the Seller’s Knowledge, purports to limit,
the ability of Seller or the Company’s Business to compete in any line of
business or with any Person or in any geographic area or during any period of
time, or that restricts the right of Seller or the Company’s Business to sell to
or purchase from any Person or to hire any Person, or that grants the other
party or any third Person “most favored nation” status or any type of special
discount rights;

(xi)any Contract that requires a consent or notice to or otherwise contains a
provision relating to an assignment or a “change of control,” or that would be
triggered by the consummation of the Transaction;

(xii)any Contract pursuant to which Seller is the lessee or lessor of, or holds,
uses, or makes available for use to any Person, (A) any real property or (B) any
tangible personal property and, in the case of clause (B), that involves an
aggregate future or potential liability or receivable, as the case may be, in
excess of $75,000 per year;

(xiii)any Contract for the sale or purchase of any real property in an amount in
excess of $75,000 or for the sale or purchase of any tangible personal property
in an amount in excess of $50,000;

(xiv)any Contract providing for indemnification to or from any Person with
respect to liabilities relating to Seller, the Company’s Business or any
Acquired Asset;

(xv)any material Contract containing confidentiality clauses;

(xvi)any joint venture or partnership, merger, asset or stock purchase or
divestiture Contract;

(xvii)any hedging, futures, options or other derivative Contract;

(xviii)any Contract for the purchase of any debt or equity security or other
ownership interest of any Person, or for the issuance of any debt or equity
securities or other ownership interest, or the conversion of any obligation,
instrument or security into debt or equity securities or other ownership
interests of, Seller;

(xix)any Contract relating to settlement of any administrative or judicial
proceedings within the past five (5) years;

(xx)any Contract that results in any Person holding a power of attorney that
relates to Seller, the Company’s Business or the Acquired Assets; and

(xxi)any Contract with any labor union.

27

--------------------------------------------------------------------------------

 

(b)Each Material Contract is valid and binding on Seller and, to Seller’s
Knowledge, on each counterparty thereto and is in full force and effect and
enforceable in accordance with its terms, except to the extent enforceability
may be subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws, now or hereafter in effect, relating to creditors’ rights
generally, and to general equitable principles.  Seller is not in breach of or
default under (or alleged to be in breach of or default under), and has not
provided or received any notice of any intention to terminate, any Material
Contract.  To Seller’s Knowledge, no counterparty to a Material Contract is in
breach of or default under (or alleged to be in breach of or default under), and
Seller has not provided or received any notice of any intention to terminate,
any Material Contract.  To Seller’s Knowledge, no event or circumstance has
occurred that, with notice or lapse of time or both, would constitute an event
of material default under any Material Contract or result in a termination
thereof or would cause or permit the acceleration or other changes of any right
or obligation or the loss of any benefit thereunder.  

Section 3.10Title to Assets; Company Leased Property.

(a)Seller owns all of the properties and assets (whether real, personal or mixed
and whether tangible or intangible) that it purports to own, including: (i) all
assets reflected as owned in the books and records of Seller; (ii) the
properties and assets reflected in the Balance Sheet (except for assets held
under capitalized leases disclosed in the Disclosure Schedules hereto and
personal property sold since the Balance Sheet Date in the ordinary course of
business consistent with past practice); and (iii) all properties and assets
purchased or otherwise acquired by Seller since the Balance Sheet Date.  All
such properties and assets (including leasehold interests) are free and clear of
Encumbrances except for the following (collectively referred to as “Permitted
Encumbrances”):

(i)those items set forth on Section 3.10(a) of the Disclosure Schedules;

(ii)liens for Taxes not yet due and payable;

(iii)mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Company’s Business;

(iv)easements, rights of way, zoning ordinances and other similar encumbrances
affecting Company Leased Property which are not, individually or in the
aggregate, material to the Company’s Business; or

(v)liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the Company’s Business.

28

--------------------------------------------------------------------------------

 

(b)Section 3.10(b) of the Disclosure Schedules lists (i) the street address of
each parcel of Company Leased Property; (ii) if such property is leased or
subleased by Seller, the landlord under the lease, the rental amount currently
being paid, and the expiration of the term of such lease or sublease for each
leased or subleased property; and (iii) the current use of such
property.  Seller does not own any real property.  With respect to Company
Leased Property, Seller has delivered or made available to Purchaser true,
complete and correct copies of any leases affecting Company Leased
Property.  Except as set forth on Section 3.10(b) of the Disclosure Schedules,
Seller is not a sublessor or grantor under any sublease or other instrument
granting to any other Person any right to the possession, lease, occupancy or
enjoyment of any Company Leased Property.  The use and operation of the Company
Leased Property in the conduct of the Company’s Business does not violate in any
material respect any Law, covenant, condition, restriction, easement, license,
Permit or agreement.  To Seller’s Knowledge, no material improvements
constituting a part of the Company Leased Property encroach on real property
owned or leased by a Person other than Seller.  There are no Actions pending
nor, to Seller’s Knowledge, threatened in writing against or affecting Company
Leased Property or any portion thereof or interest therein in the nature or in
lieu of condemnation or eminent domain proceedings.

Section 3.11Condition of Assets.  Except as set forth on Section 3.11 of the
Disclosure Schedules, the buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible Personal Property of
Seller are structurally sound, are in good operating condition and repair, and
are adequate for the uses to which they are being put, and none of such
buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of tangible Personal Property are in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost.  Except as set forth on Section 3.11 of the
Disclosure Schedules, the Acquired Assets are sufficient for the continued
conduct of the Company’s Business as of immediately after the Closing in
substantially the same manner as conducted immediately prior to the Closing.

Section 3.12Intellectual Property and Computer Systems.

(a)Company Intellectual Property.  Except as set forth in Section 3.12(a) of the
Disclosure Schedules:

(i)Section 3.12(a)(i) of the Disclosure Schedules lists: all Company
Intellectual Property that is subject to any issuance, registration, or
application by Seller by or with any Governmental Authority or authorized
private registrar in any jurisdiction (collectively, “Intellectual Property
Registrations”), including issued Patents, registered Trademarks, domain names,
social media accounts, and Copyrights, and pending applications for any of the
foregoing, and specifying as to each, as applicable: the title, mark, or design;
the record owner and inventor(s), if any; the jurisdiction or authorized private
registrar by, with or in which it has been issued, registered, or filed; the
patent, registration, or application serial number; and the current status.

(ii)Section 3.12(a)(ii) of the Disclosure Schedules lists: all material Company
Intellectual Property that is not registered with any Governmental Authority or
authorized private registrar (collectively, “Unregistered Material Intellectual
Property”), including, without limitation, trade secrets and unregistered
copyrights, such as Software.

29

--------------------------------------------------------------------------------

 

(b)Intellectual Property Agreements.  Except as set forth in Section 3.12(b) of
the Disclosure Schedules:

(i)Section 3.12(b) of the Disclosure Schedules lists all Company IP Agreements
for Licensed Intellectual Property (excluding agreements for off-the-shelf or
commercially available Software subject to annual or one time payments of less
than $15,000), specifying for each the date, title, and parties thereto.  Seller
has provided the Purchaser with true and complete copies (or in the case of any
oral agreements, a complete and correct written description) of all Company IP
Agreements set forth on Section 3.12(b) of the Disclosure Schedules, including
all modifications, amendments, and supplements thereto and waivers thereunder,
provided that, for a Company IP Agreement for off-the-shelf or commercially
available Software, a valid URL to such Company IP Agreement set forth in
Section 3.12(b) of the Disclosure Schedules is deemed to satisfy the requirement
for a true and complete copy of such Company IP Agreement.  Each Company IP
Agreement set forth on Section 3.12(b) of the Disclosure Schedules is valid and
binding on Seller in accordance with its terms and is in full force and effect
and is transferable to the Purchaser.  

(ii)In the past three (3) years, Seller has not given to or received from any
other Person, any written notice, or to the Seller’s Knowledge any oral notice,
regarding any actual, alleged, possible or potential violation or breach of, or
default under, any Company IP Agreement.

(c)Ownership and Sufficiency of Intellectual Property.  Except as identified in
Section 3.12(c) of the Disclosure Schedules, Seller is the sole and exclusive
legal and beneficial, and with respect to their respective Intellectual Property
Registrations, record, owner of all right, title, and interest in and to the
Company Intellectual Property, and has the valid right to use and fully exploit
all other Intellectual Property used or held for use in or necessary for
Seller’s regular business as conducted on the date hereof, in each case, free
and clear of all liens, other than as expressly stated herein.  Except as set
forth in Section 3.12(c) of the Disclosure Schedules, the Company Intellectual
Property constitutes all of the Intellectual Property necessary for Seller to
operate its business as currently conducted.

(d)Intellectual Property Assignments.  Except as set forth in Section 3.12(d) of
the Disclosure Schedules, with respect to each current and former employee and
independent contractor of Seller who is or was involved in or has contributed to
the invention, creation, or development of any material Company Intellectual
Property, Seller exclusively owns, and has the unrestricted right to use, all
Intellectual Property developed by such employee and independent contractor
during the course of such employee or independent contractor’s employment or
engagement with Seller that is incorporated into any product, process or other
written or electronic materials of Seller, including without limitation all of
Seller’s trade secrets.  Except as set forth in Section 3.12(d) of the
Disclosure Schedules, all such current and former employees and independent
contractors: (i) acknowledge Seller’s exclusive ownership of all Intellectual
Property invented, created, or developed by such employee or independent
contractor within the scope of his or her employment or engagement with Seller;
and (ii) to the extent necessary to perfect Seller’s rights in such Intellectual
Property, have granted to Seller a present, irrevocable assignment of any
ownership interest such employee or independent contractor may have in or to
such Intellectual Property.

30

--------------------------------------------------------------------------------

 

(e)Validity of Intellectual Property.  Except as set forth in Section 3.12(e) of
the Disclosure Schedules, all of the Company Intellectual Property that has been
reduced to a tangible medium, whether registered or unregistered, are valid and
enforceable, and all Intellectual Property Registrations are subsisting and in
full force and effect.  Seller has taken commercially reasonable steps to
maintain and enforce the Company Intellectual Property and to preserve the
confidentiality of all trade secrets included therein.  To the Seller’s
Knowledge, all required filings and fees related to the Intellectual Property
Registrations have been timely submitted with and paid to the relevant
Governmental Authorities and authorized registrars.

(f)Non-Infringement of Intellectual Property.  Except as identified in Section
3.12(f) of the Disclosure Schedules, the conduct of Seller in the operation of
its business as currently and formerly conducted in the past four (4) years,
including the use of the Company Intellectual Property and Licensed Intellectual
Property in connection therewith, and the products, processes, and services of
Seller, has not infringed, misappropriated, or otherwise violated the
Intellectual Property or other rights of any Person.  To the Seller’s Knowledge,
in the past four (4) years, no Person has infringed, misappropriated, or
otherwise violated any Company Intellectual Property or Licensed Intellectual
Property.

(g)No Intellectual Property Actions.  Except as identified in Section 3.12(g) of
the Disclosure Schedules, in the past four (4) years, there have been no Actions
(including any opposition, cancellation, revocation, review, or other
proceeding), whether settled, pending, or, to the Seller’s Knowledge, threatened
(including in the form of offers to obtain a license): (i) against Seller
alleging any infringement, misappropriation, or other violation by Seller of the
Intellectual Property of any Person; (ii) challenging the validity,
enforceability, registrability, patentability, or ownership of any Company
Intellectual Property or Seller’s right, title, or interest in or to any Company
Intellectual Property or Licensed Intellectual Property; or (iii) by Seller
alleging any infringement, misappropriation, or other violation by any Person of
the Company Intellectual Property.  Seller has no knowledge of any facts or
circumstances that would reasonably be expected to give rise to any such
Action.  Seller is not subject to any outstanding or prospective Governmental
Order (including any motion or petition therefor) that does or would reasonably
be expected to restrict or impair the ownership or use of any Company
Intellectual Property or Licensed Intellectual Property.

(h)Trade Secrets.  Seller has taken commercially reasonable precautions to
protect the secrecy, confidentiality and value of all its trade secrets.  The
trade secrets of Seller are not part of the public knowledge or literature and,
to the Seller’s Knowledge, have not been used, divulged or appropriated either
for the benefit of any Person (other than Seller) or to the detriment of Seller
or its business.

(i)Software.

(i)Section 3.12(i) of the Disclosure Schedules lists all material Software
developed by or on behalf of, and owned by Seller (identification of an item of
Software in Section 3.12(i) of the Disclosure Schedules by name, file name or
location or other identifiable description, so long as clear and unambiguous,
shall be deemed to reference all incorporated source code, object code,
executable or binary code, objects, comments, screens, user interfaces, report
formats, templates, menus, buttons and icons and all files, data, materials,
manuals, design notes and other items and documentation related thereto or
associated therewith, collectively, the “Proprietary Software”).

31

--------------------------------------------------------------------------------

 

(ii)Except as set forth in Section 3.12(i) of the Disclosure Schedules, the
Proprietary Software and the Software that constitutes Licensed Intellectual
Property constitute all of the Software necessary for the operation of the
regular business of Seller as currently conducted.  Other than the right of a
customer to use Seller’s products in which Proprietary Software has been
installed and the rights of Seller’s distributors, installers, service
technicians and other agents to sell, install and service Seller’s products, no
Person other than Seller possesses any current or contingent right to possess or
to use any source code that is part of the Proprietary Software, nor has Seller
granted any Person any current or contingent right to possess or to use any
source code that is part of the Proprietary Software, except as set forth in
Section 3.12(i) of the Disclosure Schedules.

(iii)The Proprietary Software and the Software that constitutes Licensed
Intellectual Property, in all material respects, performs as necessary and
satisfies the operational needs for the conduct of the regular business of
Seller as currently conducted.  The source code for the Proprietary Software
will (and is free from defect that would not enable it to) compile into object
code or otherwise be capable of performing the functions described in the
documentation pertaining thereto.  Except as identified in Section 3.12(i) of
the Disclosure Schedules, none of the Proprietary Software has been developed
with, or incorporates, any “open-source” code.  No use of open-source code used
by Seller requires the disclosure or licensing of Company Intellectual Property,
or has or will result in the loss of exclusive ownership of Company Intellectual
Property.  The Proprietary Software, and to Seller’s Knowledge, the Licensed
Intellectual Property constituting Software, is free of material defects in
operations and contains no disabling devices.

(j)Computer Systems.  Except as set forth in Section 3.12(j) of the Disclosure
Schedules, the Computer Systems: (i) adequately meet the data processing and
other computing needs to conduct the regular business and operations of Seller
as presently conducted and (ii) to the Seller’s Knowledge, are free from viruses
and disabling codes and devices.  Seller has taken reasonable steps and
implemented reasonable procedures designed to ensure, so far as reasonably
possible, that such systems are free from viruses and disabling codes and
devices.  Seller has in place commercially reasonable back-up systems and
procedures and has taken commercially reasonable steps and implemented
commercially reasonable procedures designed to safeguard the Computer Systems
and prevent unauthorized access thereto.  To the Seller’s Knowledge, in the last
twenty-four (24) months, there has been no unauthorized access, use, intrusion,
or breach of security, or material failure, breakdown, performance reduction, or
other material adverse event affecting any of the Computer Systems.

Section 3.13Customers; Suppliers.  Section 3.13 of the Disclosure Schedules sets
forth (a) the top twenty (20) customers and top twenty (20) suppliers of Seller
during its fiscal years ended December 31, 2018 and 2019 (collectively, the
“Material Customers/Suppliers”); and (b) the amount of consideration paid by or
to, as applicable, each Material Customer/Supplier during each such
period.  Since December 31, 2018, Seller has not received any notice, and has no
reason to believe, that any of its Material Customers/Suppliers has ceased, or
intends to cease after the Closing, to use Seller’s goods or services or to
otherwise terminate or materially reduce such Material Customer/Supplier’s
purchases from Seller or sales to Seller, as applicable, except as disclosed on
Section 3.13 of the Disclosure Schedules. There are no suppliers of products or
services to Seller which are material and with respect to which practical
alternative sources of supply are not generally available to Seller on
materially comparable terms and conditions in the marketplace, except as
disclosed on Section 3.13 of the Disclosure Schedules.

32

--------------------------------------------------------------------------------

 

Section 3.14Insurance.  Seller maintains policies of insurance, including
property, workers’ compensation, directors’ and officers’ liability and other
casualty and liability insurance, that are, in form and amount, customary for
Seller’s type of business, or as may be required under the terms of any Contract
or agreement to which Seller is a party; and such policies are sufficient for
compliance with all applicable Laws. Section 3.14 of the Disclosure Schedules
sets forth (a) a complete and correct list of all insurance policies maintained
by Seller, including coverage amounts, annualized premiums, coverage
limitations, deductibles applicable to each such policy, and all claims made on
such policies within the past three (3) years; and (b) a complete description of
any self-insurance program or similar alternative insurance measures created or
entered into by Seller.  Loss runs for the three year period ending on the
Closing Date for each insurance policy required to be set forth on Section 3.14
of the Disclosure Schedules have been made available to Purchaser.  Each
insurance policy required to be set forth on Section 3.14 of the Disclosure
Schedules is in full force and effect, all premiums due and payable thereon have
been paid, and Seller is in compliance with its obligations under such
policies.  There is no claim pending under any of such policies as to which
coverage has been questioned, denied or disputed, or for which coverage will be
provided with reservation of rights.  To Seller’s Knowledge, there is no
threatened termination of, or pending material premium increase with respect to,
any such policies.

Section 3.15Legal Proceedings; Governmental Orders.

(a)Except as set forth on Section 3.15(a) of the Disclosure Schedules, there are
no Actions pending or, to Seller’s Knowledge, threatened (and no event has
occurred or circumstance exists that could reasonably be expected to give rise
to or serve as the basis for the commencement of any such Action or threatened
Action) against or affecting Seller, the Company’s Business or any of the
Acquired Assets, that in the aggregate would have a Material Adverse Effect.  

(b)Except as set forth on Section 3.15(b) of the Disclosure Schedules, none of
Seller, the Company’s Business nor any of the Acquired Assets is subject to any
outstanding Governmental Order.

(c)Without limiting the generality of the other representations and warranties
set forth in this Section 3.15, neither Seller nor, to Seller’s Knowledge, any
of its Affiliates or Representatives:

(i)are presently debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from bidding on Government Contracts;

(ii)have, within the past three (3) years, been convicted of, or had a civil
judgment rendered against them for, (A) fraud or any other criminal offense in
connection with obtaining, attempting to obtain, or performing a Government
Contract (whether federal, state or local), (B) violating any federal or state
antitrust statute, or (C) embezzlement, theft, forgery, bribery,
falsification/destruction of records, making false statements, or receiving
stolen property;

(iii)are not presently indicted for, or otherwise criminally or civilly charged
by a Governmental Authority with the commission of, any of the offenses
referenced in clause (ii) above; and

33

--------------------------------------------------------------------------------

 

(iv) have had one or more Government Contracts terminated for cause or default
at any time within the past three (3) years.

Section 3.16Compliance With Laws; Permits.

(a)Except as set forth on Section 3.16(a) of the Disclosure Schedules, Seller
is, and at all times has been, operated in compliance in all material respects
with all (i) Laws and (ii) Governmental Orders that are, or were, applicable to
Seller, the conduct of the Company’s Business or the ownership or use of the
Acquired Assets, or by which any Acquired Asset is, or was, bound or
affected.  No event has occurred or circumstance exists that (with or without
notice or lapse of time) could reasonably be expected to constitute or result in
a violation by Seller of, or a failure on the part of Seller to comply with, any
applicable Law.  Seller has not received any notice or other communication
(whether oral or written) from any Governmental Authority or any other Person
regarding any actual, alleged, possible or potential violation of, or failure to
comply with, any applicable Law.

(b)Section 3.16(b) of the Disclosure Schedules lists all Permits issued to or
held by, or otherwise that relate to the Company’s Business of or any of the
Acquired Assets, including the names of such Permits and their respective dates
of issuance and expiration.  Seller has all Permits required to conduct the
Company’s Business as currently conducted and to permit Seller to own and use
the Acquired Assets in the manner currently owned and used, and such Permits are
valid and in full force and effect.  With respect to each Permit listed, or
required to be listed, on Section 3.16(b) of the Disclosure Schedules: (i)
Seller is and at all times has been in material compliance with all of the terms
and requirements thereof; (ii) no event has occurred or circumstance exists that
could reasonably be expected to (with or without notice or lapse of time) (A)
constitute or result (directly or indirectly) in a violation of or a failure to
comply with any term or requirement thereof, or (B) result (directly or
indirectly) in the revocation, withdrawal, suspension, cancellation, termination
or modification thereof; and (iii) Seller has not received any notice or other
communication (whether oral or written) from any Governmental Authority
regarding (A) any actual, alleged, possible or potential violation or failure to
comply with any term or requirement thereof, or (B) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination or modification thereof.  

(c)Without limiting the generality of the other representations and warranties
set forth in Section 3.16: (A) Seller is not now nor has ever been a Blocked
Person and to Seller’s Knowledge none of its Affiliates or Representatives is
now nor has ever been a Blocked Person; and (B) neither Seller nor, to Seller’s
Knowledge, any of its Affiliates or Representatives (acting for or on behalf of
Seller), directly or indirectly, (1) conducts or has conducted any business with
a Blocked Person, (2) has contributed any funds, goods or services to or for the
benefit of, or received any funds, goods or services from, any Blocked Person,
(3) has dealt, or otherwise engaged, in any transaction relating to any property
or interests in property blocked pursuant to Executive Order 13224, or (4) has
engaged in or conspired to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.  Neither Seller, nor to
Seller’s Knowledge any of its respective Affiliates or Representatives, promotes
or engages in, or has ever promoted or engaged in, violence, terrorism or the
destruction of any state.

34

--------------------------------------------------------------------------------

 

(d)Without limiting the generality of the other representations and warranties
set forth in Section 3.16: (i) Seller is, and at all times has been, in full
compliance with the Foreign Corrupt Practices Act of 1977, as amended, the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, 1997, and all other applicable anti-corruption or
anti-bribery Laws; and (ii) neither Seller nor to Seller’s Knowledge any
Affiliate or Representative of Seller while acting for or on behalf of Seller,
has directly or indirectly (A) made any contribution, gift, bribe, rebate,
payoff, influence payment, kickback or other payment to any Person, private or
public, regardless of form, whether in money, property or services, (1) to
obtain favorable treatment in securing business, (2) to pay for favorable
treatment for business secured, (3) to obtain special concessions or for special
concessions already obtained, for or in respect of Seller or any of its
Affiliates, or (4) in violation of any Law, (B) established or maintained any
fund or asset that has not been recorded in the books and records of Seller, or
(C) made any unlawful payment relating to political activity or to influence
official action.

(e)Without limiting the generality of the other representations and warranties
set forth in Section 3.16, Seller is, and at all times has been, in full
compliance with all United States and foreign export and import Laws, including
the United States Export Administration Act, the Arms Export Control Act, the
Export Administration Regulations, the International Traffic in Arms
Regulations, the Foreign Trade Statistics Regulations and the regulations
administered by the U.S. Bureau of Customs and Border Protection.

Section 3.17Environmental Matters.

(a)Seller has complied at all times in all material respects with all applicable
Environmental Laws.  To Seller’s Knowledge, there are no currently existing
facts, events, conditions or circumstances that, based on the operation of the
Company’s Business, would reasonably be expected to (i) prevent or interfere
with Seller’s compliance in all material respects with applicable Environmental
Laws in connection with the operation of the Company’s Business, (ii) give rise
to any Environmental Claim related to Company’s Business or Company Leased
Property under applicable Environmental Laws or (iii) require a material capital
expenditure not reflected in budgets of Seller, or a material annual operating
expenditure increase to be made in connection with the Company’s Business or
Company Leased Property to achieve or maintain compliance with applicable
Environmental Laws in effect as of the Closing Date.

(b)There has not been a “Release” of any Hazardous Materials on any Company
Leased Property that could reasonably be expected to give rise to liability to
Seller pursuant to applicable Environmental Law.  For purposes of this
paragraph, a “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, depositing, injecting, escaping, leaching, dumping, or
other releasing into or through the environment or into, through or from
structures or buildings.  There are no Hazardous Materials present on Company
Leased Property, except for Hazardous Materials (i) stored thereon in material
compliance with applicable Environmental Laws; or (ii) the presence of which
does not violate applicable Environmental Law.

(c)Seller has not received any written notice, demand, letter, claim or request
for information alleging that Seller is or may be in violation of or liable
under applicable Environmental Law or any Environmental Claim.

35

--------------------------------------------------------------------------------

 

(d)Seller is not subject to any Governmental Order or agreement with any third
party concerning liability under applicable Environmental Law or relating to
Hazardous Materials.

(e)Seller has obtained and currently maintains the Environmental Permits listed
on Section 3.17(e) of the Disclosure Schedules (collectively, the “Company
Environmental Permits”).  Company Environmental Permits: (i) constitute all of
the Environmental Permits necessary for the ownership, lease, operation, and use
of the Company’s Business and the Acquired Assets; and (ii) are in full force
and effect in accordance with their respective terms and all applicable
Environmental Laws.  Seller is and at all times has been in material compliance
with all Company Environmental Permits.

(f)Seller has not assumed the environmental liabilities of, or agreed to
indemnify, any other Person by agreement that could reasonably be expected to
give rise to liability of Seller under Environmental Laws.  

(g)There is no asbestos nor any asbestos containing materials used in, applied
to, or in any way incorporated in Seller’s products.

(h)Seller has made available to Purchaser copies of all documents, records and
information in Seller’s possession concerning environmental conditions at
Company Leased Property, compliance with or potential liability under applicable
Environmental Laws, or the Release of any Hazardous Material.

(i)Except as set forth in Section 3.17(i) of the Disclosure Schedules, the
Company Leased Property has no aboveground or underground storage tanks, and to
Seller’s Knowledge, Company Leased Property has not previously had any
aboveground or underground storage tanks at the time Seller owned or leased
Company Leased Property.

(j)Neither Seller nor, to Seller’s Knowledge, any other Person, has permitted or
conducted Hazardous Activity at or from any Company Leased Property during the
term of Seller’s ownership or lease of Company Leased Property, except in
material compliance with applicable Environmental Laws.

Section 3.18Employee Benefit Matters.  

(a)Section 3.18(a) of the Disclosure Schedules sets forth a complete and correct
list of the names of all current employees (excluding the Retained Employees) of
the Seller (“Business Employees”), specifying their position with respect to the
Company’s Business, and their salary, date of hire, business location, bonus and
incentive entitlements.

(b)Section 3.18(b) of the Disclosure Schedules sets forth a true and complete
list of all Employee Plans.  For each Employee Plan, true, current and complete
copies of each of the following documents have been made available to Purchaser,
to the extent applicable:

(i)the plan document and all amendments thereto, and where the Employee Plan has
not been reduced to writing, a written summary of all material plan terms;

36

--------------------------------------------------------------------------------

 

(ii)any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration and service provider
agreements, investment management agreements and investment advisory agreements;

(iii)the most recent summary plan description (including any summaries of
material modifications), summary of benefits and coverage, employee handbook,
and any other material written communications (or a written description of any
material oral communications);

(iv)the three (3) most recently filed annual reports on Form 5500 required to be
filed with the U.S. Department of Labor (with schedules and financial statements
attached) and the three (3) most recently distributed summary annual reports;

(v)in the case of any Employee Plan intended to be qualified under Section
401(a) of the Code, the most recent determination, opinion or advisory letter
issued by the Internal Revenue Service

(vi)actuarial valuations and reports for the three (3) most recently completed
plan years;

(vii)results of nondiscrimination, top-heavy and other tests performed under the
Code for the three (3) most recently completed plan years;

(viii)any material notices, letters or other correspondence from any
Governmental Authority;

(ix)any current and prior audits or inquiries by the Internal Revenue Service or
the U.S. Department of Labor;

(x)fidelity bond;

(xi)fiduciary liability insurance policies; and

(xii)any filings under any amnesty, voluntary compliance, self-correction or
similar program sponsored by any Governmental Authority.

(c)Except as set forth in Section 3.18(c) of the Disclosure Schedules:

(i)neither Seller nor any ERISA Affiliate has now or at any time within the
previous six (6) years contributed to, sponsored or maintained any (A)
“multiemployer plan” within the meaning of Section 3(37) of ERISA (a
“Multiemployer Plan”), (B) “single-employer plan” within the meaning of Section
4001(a)(15) of ERISA, (C) “multiple employer plan” within the meaning of Section
413(c) of the Code, or (D) any “multiple employer welfare arrangement” within
the meaning of Section 3(40) of ERISA;

(ii)no Employee Plan is subject to the minimum funding standards of Section 302
of ERISA or Section 412 of the Code, and none of the assets of Seller or any
ERISA Affiliate is, or may reasonably be expected to become, the subject of any
lien arising under Section 303 of ERISA or Section 430 or 436 of the Code;

37

--------------------------------------------------------------------------------

 

(iii)neither Seller nor any ERISA Affiliate has (A) incurred any liability to
the Pension Benefit Guaranty Corporation in connection with any Employee Plan
covering any active, retired or former employees or directors of Seller or any
ERISA Affiliate, including any liability under Section 4069 or 4212(c) of ERISA
or any penalty imposed under Section 4071 of ERISA, or ceased operations at any
facility or withdrawn from any such Employee Plan in a manner that could subject
it to liability under Section 4062, 4063 or 4064 of ERISA, or (B) incurred any
withdrawal liability (including any contingent or secondary withdrawal
liability) within the meaning of Section 4201 or 4204 of ERISA to any
Multiemployer Plan;

(iv)each Employee Plan has been established, maintained and operated in all
material respects in accordance with its terms and the requirements of all
applicable Laws, including ERISA, the Code, the Americans with Disabilities Act
of 1990, the Family Medical Leave Act of 1993, the Health Insurance Portability
and Accountability Act of 1996, the Patient Protection and Affordable Care Act,
and the Health Care and Education Reconciliation Act of 2010, and Seller has
performed in all materials respects all obligations required to be performed by
it and is not in any material respect in default under or in violation under any
Employee Plan, nor does Seller have any Knowledge of any such default or
violation by any other party to any Employee Plan;

(v)nothing has occurred with respect to any Employee Plan that has subjected or
could reasonably be expected to subject Seller or any ERISA Affiliate or, with
respect to any period on or after the Closing Date, Purchaser or any of its
Affiliates, to a civil action or penalty under Section 502 of ERISA or to Tax
under Section 4975, 4980 or 4980H of the Code;

(vi)all benefits, contributions, premiums or payments required to be made with
respect to any Employee Plan have been made in accordance with the terms of such
Employee Plan and all applicable Laws and Accounting Principles on or before
their due dates, and all benefits accrued, under any unfunded Employee Plan have
been paid, accrued or otherwise adequately reserved to the extent required by,
and in accordance with, GAAP;

(vii)each Employee Plan that is intended to be qualified and tax exempt under
the provisions of Code Sections 401(a) and 501(a) is so qualified and is the
subject of a favorable determination letter, or can rely upon an opinion or
advisory letter, from the Internal Revenue Service, and nothing has occurred
that would reasonably be expected to adversely affect the qualified status of
such Employee Plan;

(viii)no Employee Plan provides post-employment welfare benefits except to the
extent required by Section 4980B of the Code or other applicable Law, and
neither Seller nor any ERISA Affiliate has any obligation to provide
post-termination welfare benefits to any individual or ever represented,
promised or contracted with any individual that such individual would be
provided with post-termination welfare benefits;

38

--------------------------------------------------------------------------------

 

(ix)there is no pending or, to Seller’s Knowledge, threatened Action relating to
any Employee Plan (other than routine benefit claims), and there are no facts
that could reasonably be expected to form the basis for any such Action;

(x)no Employee Plan has within the three (3) years prior to the date hereof been
the subject of an examination or audit by any Governmental Authority or the
subject of an application or filing under, or is a participant in or considering
being a participant in, an amnesty, voluntary compliance, self-correction or
similar program sponsored by any Governmental Authority;

(xi)each Employee Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including notices, rulings, and proposed and final regulations) thereunder, and
Seller does not have any obligation to gross up, indemnify or otherwise
reimburse any individual for any Taxes incurred under Section 409A of the Code;

(xii)neither Seller nor any of its Affiliates has any commitment or obligation,
or has made any representations to any director, officer, employee, independent
contractor or consultant, whether or not legally binding, to adopt, amend,
modify or terminate any Employee Plan, in connection with the consummation of
the Transaction or otherwise;

(xiii)each Employee Plan can be amended, terminated or otherwise discontinued
after the Closing in accordance with its terms, without material liabilities to
Seller or any of its Affiliates other than ordinary administrative expenses
typically incurred in a termination event;

(xiv)Seller has not attempted to maintain the grandfathered health plan status
under the Patient Protection and Affordable Care Act of 2010, as amended, of any
Employee Plan; and

(xv)each Employee Plan that is a “group health plan,” as defined in Section
607(1) of ERISA, has been operated at all times in compliance in all material
respects with the provisions of Part 6 of Title I of ERISA and Section 4980B of
the Code; and

(d)Except as expressly set forth in this Agreement or as set forth on Section
3.18(d) of the Disclosure Schedules, neither the execution, delivery or
performance of this Agreement or the other Transaction Documents nor the
consummation of the Transaction (either alone or in connection with any other
event) will (i) entitle any current or former director, officer, employee,
independent contractor or consultant of Seller to any severance pay, retention
or change in control bonus or any other payment, (ii) accelerate the time of
payment, funding or vesting, or increase the amount of, or value of any
compensation or benefit (including stock or stock-based compensation) due any
such individual, (iii) limit or restrict the right of Seller to merge, amend or
terminate any Employee Plan, (iv) increase the amount payable under or result in
any other material obligation pursuant to any Employee Plan, (v) result in
“excess parachute payments” within the meaning of Section 280G(b) of the Code,
or (vi) require a “gross-up” or other payment to any “disqualified individual”
within the meaning of Section 280G(c) of the Code.

39

--------------------------------------------------------------------------------

 

Section 3.19Labor and Employment Matters.

(a)Seller is not party to any labor or collective bargaining Contract that
pertains to any Business Employees.  To the Seller’s Knowledge, there are no,
and during the past five (5) years have been no, organizing activities or
collective bargaining arrangements that could affect the Company’s Business
pending or under discussion with any Business Employees or any labor
organization.  There is no, and during the past five (5) years there has been
no, labor dispute, strike, controversy, slowdown, work stoppage or lockout
pending or, to the Seller’s Knowledge, threatened against or affecting the
Company’s Business or Seller.  

(b)Seller is and during the past five (5) years has been in compliance in all
material respects with all applicable Laws respecting employment, including
discrimination or harassment in employment, equal opportunity, terms and
conditions of employment, termination of employment, wages, overtime
classification, hours, occupational safety and health, employee whistle-blowing,
immigration, employee privacy, employment practices and classification of
employees, consultants and independent contractors, in connection with the
Company’s Business.  To the Seller’s Knowledge, Seller is not engaged in any
unfair labor practice, as defined in the National Labor Relations Act or other
applicable Laws.  No unfair labor practice or labor charge or complaint is
pending or, to the Seller’s Knowledge, threatened with respect to the Company’s
Business or Seller before the National Labor Relations Board, the Equal
Employment Opportunity Commission or any other Governmental Authority.

(c)Seller has withheld and paid to the appropriate Governmental Authority or is
holding for payment not yet due to such Governmental Authority all amounts
required to be withheld from Business Employees and, to the Seller’s Knowledge,
is not liable for any arrears of wages, Taxes, penalties or other sums for
failure to comply with any applicable Laws relating to the employment of labor
in connection with the Company’s Business.  Seller has paid in full to all
Business Employees or adequately accrued in accordance with GAAP for all wages,
salaries, commissions, bonuses, benefits and other compensation due to or on
behalf thereof.

(d)Seller is not a party to, or otherwise bound by, any consent decree with, or
citation by, any Governmental Authority relating to or affecting Business
Employees or employment practices in connection with the Company’s
Business.  Seller has not received within the past three (3) years any written
notice of intent by any Governmental Authority responsible for the enforcement
of labor or employment Laws to conduct an investigation relating to the
Company’s Business and, to the Seller’s Knowledge, no such investigation is in
progress.  To the Seller’s Knowledge, no current Business Employee has provided
written notice of their intention to terminate their employment relationship
with the Company’s Business following the consummation of the Transaction.

(e)Except as set forth on Section 3.19(e) of the Disclosure Schedules, there are
no, and since January 1, 2016 have been no, Actions against or involving Seller,
or to Seller’s Knowledge, threatened to be brought or filed, by or with any
Person or Governmental Authority in connection with the employment of any
current or former employee of Seller, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay or any other employment related matter arising under
applicable Laws.

40

--------------------------------------------------------------------------------

 

Section 3.20Tax Matters.  Except as set forth on Section 3.20 of the Disclosure
Schedules:

(a)Seller has prepared and timely filed (taking into account any extension of
time within which to file) with the appropriate domestic, federal, state, local
and foreign taxing authorities all Tax Returns required to be filed by Seller
with respect to the Company’s Business and the Acquired Assets, and has timely
paid all Taxes attributable to the Company’s Business and the Acquired Assets
owed or payable by it (whether or not shown on any Tax Return).

(b)Seller has withheld and paid over all Taxes required to have been withheld
and paid over, and complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto, in connection with amounts paid or owing to any employee, creditor,
independent contractor, or other third party.  

(c)Seller has no liability for unpaid Taxes attributable to the Company’s
Business or the Acquired Assets, other than liabilities for (i) Taxes reflected
as current liabilities in its Balance Sheet that are not yet delinquent or are
being validly contested by Seller and (ii) Taxes incurred since the date of its
Balance Sheet in the ordinary course of business, that are not delinquent or are
being validly contested by Seller, and that are consistent in amount with
similar Taxes incurred by Seller in prior periods as adjusted for changes in
normal business operations.

(d)All Tax Returns filed by Seller with respect to the Company’s Business and
the Acquired Assets are true, complete and correct in all material respects,
were prepared in accordance with all applicable Laws, and include any
disclosures Seller has reasonably determined are necessary with respect to
positions that could give rise to a substantial understatement of federal income
Tax within the meaning of Section 6662 of the Code.

(e)Neither Seller nor the Company’s Business is currently the subject of a Tax
audit, or to the Seller’s Knowledge, a Tax examination or investigation.  Seller
has not consented to extend the time, nor is Seller the beneficiary of any
extension of time, in which any Tax may be assessed or collected by any Taxing
authority.  Seller has not received from any Taxing authority any written notice
of proposed adjustment, deficiency, underpayment of Taxes which has not been
satisfied in full by payment or been withdrawn.

(f)No claim has been received from any Taxing authority in a jurisdiction where
Seller does not file Tax Returns that Seller or the Company’s Business or the
Acquired Assets are or may be subject to taxation by that jurisdiction.

(g)Seller is not a party to, is not bound by, nor has any obligation under, any
Tax sharing agreement, Tax allocation agreement, Tax indemnity agreement or
similar Contract.

(h)Seller has never been a member of an “affiliated group” within the meaning of
Section 1504(a) of the Code filing a consolidated return federal income tax
return (or a similar group for purposes, of state, local or foreign
law).  Seller does not have any liability for the Taxes of any Person under
Treasury Regulation 1.1502-6 (or any similar provision of state, local or
non-U.S. law) as a transferee, successor or by contract.

41

--------------------------------------------------------------------------------

 

(i)No private letter rulings, technical advice memoranda or similar agreement or
rulings have been requested, entered into or issued by any taxing authority with
respect to the Company’s Business.

(j)There are no Encumbrances for Taxes (other than current Taxes not yet due and
payable) upon the Acquired Assets.

(k)Seller has never had a permanent establishment (within the meaning of an
applicable Tax treaty) nor otherwise has an office or fixed place of business in
a jurisdiction outside of the jurisdiction of its formation or incorporation.

(l)Seller is a validly electing and qualifying S-Corporation within the meaning
of Code Section 1361 and Code Section 1362.

(m)Seller has properly collected and remitted all material sales and similar
Taxes with respect to transactions with its customers or has properly received
and retained any appropriate tax exemption certificates and other documentation
for all transactions made without charging and remitting sales or similar Taxes
that would qualify such sales as exempt from sales and similar Taxes.

(n)None of the Acquired Assets constitute an equity interest in a legal entity.

For purposes of this Section 3.20, all references to Seller shall be deemed to
include any Person that was merged with or was liquidated into Seller.

Section 3.21Books and Records.  True, correct and complete copies of the
Business Records have been made available to Purchaser prior to the date
hereof.  The Business Records are complete and correct in all material respects,
and represent actual, bona fide transactions and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls.  

Section 3.22Related Party Transactions.  Except as set forth on Section 3.22 of
the Disclosure Schedules, no executive officer or director of Seller (or any of
such Person’s immediate family members, Affiliates or other “associates” (as
such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934))
(each such Person, a “Seller Related Party”) (a) is a party to any Contract with
or binding upon Seller or any of or any of the Acquired Assets or has any
interest in any property owned or used by Seller and included in the Acquired
Assets, nor has Seller engaged in any transaction with any of the foregoing
within the last three (3) years; (b) has any on-going business dealings with
Seller; and (c) is or has been engaged in competition with Seller.  Each
Contract, business dealing or other arrangement set forth on Section 3.22 of the
Disclosure Schedules has been conducted in the ordinary course of business
consistent with past practices and on arms’ length terms.

Section 3.23Brokers.  Except for the fees and expenses of Capstone Headwaters
which shall be the sole responsibility of Seller, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the Transaction based upon arrangements made by or
on behalf of Seller.

42

--------------------------------------------------------------------------------

 

Section 3.24Inventory; Accounts Receivable.  All inventory included in the
Acquired Assets consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice, except for obsolete
items and items of below-standard quality.  The quantities of each item of
inventory (whether raw materials, work-in-process or finished goods) included in
the Acquired Assets are not excessive, but are reasonable in the present
circumstances of Seller.  There is no contest, claim or right of set-off, other
than returns in the ordinary course of business consistent with past practice,
relating to the amount or validity of any account receivable included in the
Acquired Assets.  All accounts receivable included in the Acquired Assets that
are reflected on the Financial Statements or the SAP accounting records of
Seller as of the Closing Date represent or will represent, as appropriate, valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business consistent with past practice.

Section 3.25Product Warranties.  Except as set forth on Section 3.25 of the
Disclosure Schedules, to Seller’s Knowledge Seller does not have any written
product or service guarantee or warranty in place, whereby Seller has agreed to
provide a full or partial refund or cover or otherwise make whole any losses or
claims under any contract or policy to any customer in connection with such
customer’s purchase of such product or service.  All finished goods of Seller
and products manufactured, sold or delivered by Seller have been in conformity
in all material respects with all applicable contractual commitments and all
express and implied warranties and applicable Law.  Except as set forth on
Section 3.25 of the Disclosure Schedules, there have been no product recalls or
withdrawals, whether initiated by Seller or any Governmental Authority, or
seizures by any Governmental Authority with respect to any products
manufactured, sold or delivered by Seller, and there is no fact or circumstance
currently existing which could give rise to any such recall, withdrawal or
seizure.  Except to the extent reflected or reserved against in the Balance
Sheet, Seller has no liability or obligation (and there is no fact or
circumstance currently existing which could give rise to any such liability or
obligation of Seller) arising out of any claim for repair, replacement or
refund, including any claim for repair, replacement or refund based upon any
express or implied representation, warranty, agreement or guaranty made by
Seller with respect to any products manufactured or sold, or services performed,
by Seller.

Section 3.26Product Liability.  Seller has no liability or obligation (and there
is no fact or circumstance currently existing which could give rise to any
liability or obligation of Seller) arising out of any product liability or
similar claims for injury to a anyone or property, in any case based upon (a)
the improper performance or malfunctioning of a product manufactured or sold by
Seller; (b) the improper design, manufacture or installation of a product
manufactured or sold by Seller; (c) any failure by Seller to lawfully package or
label a product manufactured or sold by Seller; (d) any failure by Seller to
adequately warn third parties of the hazards of a product manufactured or sold
by Seller; or (e) any other related product defects of any products manufactured
or sold by Seller.  Section 3.26 of the Disclosure Schedules sets forth a
correct and complete list and brief description of all product liability claims
that have been filed against Seller for any product manufactured, sold, leased
or delivered by Seller, or any predecessor entity, during the past three (3)
years.

43

--------------------------------------------------------------------------------

 

Section 3.27No Other Representations and Warranties.  The representations and
warranties contained in this Article III (each including the related portions of
the Disclosure Schedules) and any representations and warranties made by Seller
in any other Transaction Document, are the only representations and warranties
made regarding Seller in connection with the Transaction and the matters set
forth in this Agreement and, for greater certainty and without limiting the
generality of the foregoing, no other representation or warranty, whether
express or implied, is made regarding Seller in connection with, arising out of
or relating to any of the matters set forth in this Agreement.  Other than the
representations and warranties contained in this Article III (each including the
related portions of the Disclosure Schedules) and any representations and
warranties made by Seller in any Transaction Document, (a) none of the material
or information provided by or communications made by Seller or any of its
stockholders, directors, managers, officers, employees, agents or
representatives, or by any advisor thereof, whether by use of a “data room,” or
in any information memorandum, or otherwise, or by any broker or investment
banker, will independently cause or independently create any warranty, express
or implied, as to the title, condition, value or quality of Seller, and (b)
neither Seller nor any of its stockholders, directors, managers, officers,
employees, agents or representatives is liable for or bound in any manner by any
express or implied representations, warranties, guaranties, promises or
statements pertaining to Seller.  Seller makes no representations or warranties
with respect to any projections or forecasts made available to Purchaser.  There
is no assurance that any projected or forecasted results will be achieved.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder, severally and not jointly, hereby represents and warrants to
Purchaser as of the Closing (other than representations and warranties that are
made as of a specific date, which are made only as of such date) as follows:

Section 4.1Execution and Delivery; Valid and Binding Agreements.  The
Transaction Documents to which such Stockholder is a party have been duly
executed and delivered by such Stockholder and assuming due authorization,
execution and delivery of such Transaction Documents by each of the other
parties thereto, constitute legal, valid and binding obligations of such
Stockholder, each enforceable against such Stockholder in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws, now or
hereafter in effect, affecting creditors’ rights generally and by general
principles of equity.  Such Stockholder is not now and has never been a Blocked
Person.

Section 4.2Authority.  Such Stockholder has the requisite power and authority
and full legal capacity to enter into and perform its obligations under this
Agreement and each Transaction Document to which it is a party and to consummate
the transactions contemplated hereby and thereby.  If such Stockholder is not an
individual, (a) such Stockholder is duly organized, validly existing and (where
such concept is meaningful) in good standing under the Laws of the jurisdiction
of its organization, and (b) the execution, delivery and performance by such
Stockholder of this Agreement and the Transaction Documents to which it is a
party and the consummation by such Stockholder of the Transaction have been duly
authorized by all requisite entity or trustee action, as applicable, on the part
of such Stockholder and no other entity or trustee proceedings, as applicable,
on the part of such Stockholder are necessary to authorize the execution,
delivery and performance of this Agreement or the Transaction Documents to which
it is a party or to consummate the Transaction.    

44

--------------------------------------------------------------------------------

 

Section 4.3No Conflict.  Such Stockholder’s: (a) execution, delivery and
performance of this Agreement, and each other Transaction Document to which such
Stockholder is a party; (b) consummation of the Transaction; and (c) compliance
with or fulfillment of the terms and provisions of this Agreement, and each
other Transaction Document to which such Stockholder is a party, do not (i) if
such Stockholder is not an individual, conflict with or result in a breach of
(A) any of the provisions of such Seller’s governing organizational documents
(e.g., such Stockholder’s trust agreement, if such Stockholder is a trust), or
(B) any resolution adopted by the board of directors, shareholders or trustees
(or their equivalents) of such Stockholder; (ii) give any Governmental Authority
or other Person the right to challenge the Transaction; or (iii) require such
Stockholder to obtain the approval, consent or authorization of, or to make any
declaration, filing or registration with, any Governmental Authority or other
Person.

Section 4.4Ownership.  Such Stockholder is the record owner of the number of
Shares as set forth opposite his, her or its name on Exhibit B attached hereto,
free and clear of any Encumbrance (other than Encumbrances imposed by applicable
federal and state securities law restrictions).  

Section 4.5Brokers.  Except for the fees and expenses of Capstone Headwaters, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Transaction based upon
arrangements made by or on behalf of the Stockholders.

Section 4.6No Other Representations and Warranties.  The representations and
warranties contained in this Article IV (each including the related portions of
the Disclosure Schedules) and any representations and warranties made by the
Stockholders in any Transaction Document to which such Stockholder is a party,
are the only representations and warranties made regarding such Stockholder in
connection with the Transaction and the matters set forth in this Agreement and,
for greater certainty and without limiting the generality of the foregoing, no
other representation or warranty, whether express or implied, is made in
connection with, arising out of or relating to any of the matters set forth in
this Agreement.  Other than the representations and warranties contained in this
Article IV (each including the related portions of the Disclosure Schedules) and
any representations and warranties made by such Stockholder in any Transaction
Document to which such Stockholder is a party, (a) none of the material or
information provided by or communications made by such Stockholder or any of
his, her, or its agents or representatives, or by any advisor thereof, whether
by use of a “data room,” or in any information memorandum, or otherwise, or by
any broker or investment banker, will independently cause or independently
create any warranty, express or implied, as to the condition, value or quality
of Seller, and (b) neither such Stockholder nor any of his, her, or its agents
or representatives is liable for or bound in any manner by any express or
implied representations, warranties, guaranties, promises or statements
pertaining to Seller.  Such Stockholder makes no representations or warranties
with respect to any projections or forecasts made available to Purchaser.  There
is no assurance that any projected or forecasted results will be achieved.

45

--------------------------------------------------------------------------------

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller and Stockholders that the statements
contained in this Article V are true and correct.

Section 5.1Organization.  Purchaser is a limited liability company duly
organized and validly existing under the laws of the State of Indiana and has
the requisite limited liability company power to carry on its business as now
conducted.

Section 5.2Authority.  Purchaser has the requisite power and authority to enter
into and perform its obligations under this Agreement and the Transaction
Documents to which it is a party and to consummate the Transaction.  The
execution, delivery and performance by Purchaser of this Agreement and the
Transaction Documents to which it is a party and the consummation by Purchaser
of the Transaction have been duly authorized by all requisite action on the part
of Purchaser and no other proceedings on the part of Purchaser are necessary to
authorize the execution, delivery and performance of this Agreement or the
Transaction Documents to which it is a party or to consummate the
Transaction.  This Agreement and the Transaction Documents to which it is a
party have each been duly executed and delivered by Purchaser and, assuming due
authorization, execution and delivery of this Agreement and such Transaction
Documents by the other parties hereto, constitute legal, valid and binding
obligations of Purchaser, each enforceable against Purchaser in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws, now or
hereafter in effect, affecting creditors’ rights generally and by general
principles of equity.

Section 5.3Consents and Approvals.  The execution and delivery of this Agreement
by Purchaser and the consummation by Purchaser of the Transaction require no
consent, approval, authorization or filing with or notice to any Governmental
Authority, other than any actions or filings the absence of which are not
reasonably likely to prevent, materially delay or materially impair the ability
of Purchaser to consummate the Transaction.

Section 5.4Non-Contravention.  The execution, delivery and performance of this
Agreement by Purchaser and its consummation of the Transaction do not and will
not (with or without notice or lapse of time or both):

(a)contravene, conflict with or result in a violation or breach of any provision
of the certificate of incorporation or by-laws of Purchaser, as amended to date;

(b)assuming compliance with the matters referred to in Section 5.3, contravene,
conflict with or result in a violation or breach of any provision of any
applicable Law or Governmental Order applicable to Purchaser; or

(c)require any consent or approval under, violate, conflict with, result in any
breach of any loss of any benefit under, or constitute a change of control or
default under, or result in termination or give to others any right of
termination, vesting, amendment, acceleration or cancellation of any Contract to
which Purchaser is a party, or by which any of its properties or assets may be
bound or affected, with such exceptions, in the case of each of clauses (b) and
(c) of this section, would not reasonably be expected to prevent, materially
delay or materially impair the ability of Purchaser to consummate the
Transaction.

46

--------------------------------------------------------------------------------

 

Section 5.5Inspections by Purchaser; Non-Reliance.  Purchaser is an informed and
sophisticated purchaser, and has engaged expert advisors, experienced in the
evaluation and purchase of businesses such as its acquisition of the Acquired
Assets as contemplated by this Agreement.  Purchaser has conducted its own
independent investigation, review and analysis of the business operations,
assets, liabilities, results of operations, financial condition, technology and
prospects of the business and operations of Seller, which investigation, review
and analysis was done by Purchaser and, to the extent it deemed appropriate, by
its representatives and advisors.  Purchaser acknowledges that it and its
representatives and advisors have been provided adequate access to the
personnel, properties, premises and records of Seller for such purpose, and
Purchaser acknowledges that it has undertaken such investigation and has been
provided with and has evaluated such personnel, properties, premises and records
of Seller as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement and the Transaction Documents to which it is a party.  In
entering into this Agreement and the Transaction Documents to which it is a
party, Purchaser acknowledges that it has relied solely upon the aforementioned
investigation, review and analysis and not on any factual representations of the
Seller Parties, except the specific representations and warranties of the Seller
Parties set forth in Article III and Article IV of this Agreement or any other
Transaction Document.

Section 5.6Litigation.  There is no Action pending or, to the knowledge of
Purchaser, threatened against or affecting Purchaser, including in respect of
the Transaction, that would reasonably be expected, individually or in the
aggregate, to materially impair Purchaser’s ability to perform or comply with
its obligations under this Agreement or to consummate the Transaction.

Section 5.7Brokers.  Except as set forth on Section 5.7 of the Disclosure
Schedules, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Transaction based
upon arrangements made by or on behalf of Purchaser.

ARTICLE VI

COVENANTS

Section 6.1Preservation of Records.  For a period of six (6) years after the
Closing, Purchaser shall (i) retain the books and records of Seller which are
transferred to Purchaser pursuant to this Agreement and which relate to periods
prior to the Closing in a manner reasonably consistent with the prior practices
of Seller; and (ii) upon reasonable notice, afford the officers, employees and
authorized agents and representatives of Seller reasonable access, during normal
business hours, to such books and records.

Section 6.2Public Announcements.  Purchaser and Seller shall consult with each
other before issuing any press release or making any other public statement with
respect to this Agreement or the Transaction and shall not issue any such press
release or make any such other public statement without the consent of the other
party, which shall not be unreasonably withheld, except as such release or
statement may be required by Law or any listing agreement with or rule of any
national securities exchange, in which case the party required to make the
release or statement shall consult with the other party about, and allow the
other party reasonable time (to the extent permitted by the circumstances) to
comment on, such release or statement in advance of such issuance, and the party
will consider such comments in good faith.

47

--------------------------------------------------------------------------------

 

Section 6.3Employee Matters Covenants.

(a)In accordance with the relevant provisions of the Transition Services
Agreement, Purchaser shall extend offers of employment (each such offer, a
“Purchaser Offer”) to each of the Business Employees (excluding the Retained
Employees) set forth in Section 6.3 of the Disclosure Schedules, which shall
include salary and terms that are reasonably comparable, on an aggregate basis,
to the salary and terms provided to other, similarly situated employees of
Purchaser.

(b)Except as set forth in the Transition Services Agreement, Purchaser shall not
adopt, become a sponsoring employer of, or have any obligations under or with
respect to any Employee Plan, and Seller shall be solely responsible for any and
all liabilities and obligations that have been incurred or may be incurred under
or in connection with any Employee Plan.

Section 6.4Wrong Pocket Assets.

(a)If at any time, or from time to time after the Closing, Seller or any of its
Affiliates receives or otherwise possesses any asset, property or right that
should belong to Purchaser pursuant to this Agreement (a “Purchaser Wrong Pocket
Asset”), Seller shall promptly transfer, or cause to be transferred, such
Purchaser Wrong Pocket Asset to Purchaser. Prior to any such transfer in
accordance with this Section 6.4(a), Seller shall hold such Purchaser Wrong
Pocket Asset in trust for Purchaser.  Without limitation of the foregoing, in
the event Seller or any of its Affiliates receives any payment in respect of any
Acquired Asset, Seller shall promptly deliver such payment to an account
designated in writing by Purchaser by wire transfer of immediately available
funds.

(b)If at any time, or from time to time after the Closing, Purchaser or any of
its Affiliates receives or otherwise possesses any asset, property or right that
should belong to Seller pursuant to this Agreement (a “Seller Wrong Pocket
Asset”), Purchaser shall promptly transfer, or cause to be transferred, such
Seller Wrong Pocket Asset to Seller.  Prior to any such transfer in accordance
with this Section 6.4(b), Purchaser shall hold such Seller Wrong Pocket Asset in
trust for Seller.  Without limitation of the foregoing, in the event Purchaser
or any of its Affiliates receives any payment in respect of any Excluded Asset,
Purchaser shall promptly deliver such payment to an account designated in
writing by Seller by wire transfer of immediately available funds.

Section 6.5Name Change.  Within ten (10) days after the Closing Date, Seller
shall change its legal entity name so that it no longer includes “Lencore” or
“Lencore Acoustics” or any derivation of the foregoing (collectively, the
“Lencore Names”).  From and after the Closing, neither Seller nor any of its
Affiliates shall, directly or indirectly, use any of the Lencore Names in any
trade or business other than for the purpose of identifying Seller as formerly
known as “Lencore Acoustics” through the use of such phrase “f/k/a” or similar
terminology.

48

--------------------------------------------------------------------------------

 

Section 6.6Post-Closing Audit.  Following the Closing, each Seller Party shall
(and shall cause its Affiliates to) cooperate with Purchaser and its
Representatives to the extent reasonably necessary for Purchaser and its
Representatives to conduct an audit of the financial statements of the Company’s
Business for the calendar year ended December 31, 2019.  Without limiting the
generality of the foregoing, Seller shall provide Purchaser and its
Representatives with on-site access and access via telephone and e-mail
communications and transmissions during regular business hours and upon
reasonable notice to all relevant books and records and employees (including key
accounting and finance personnel) of Seller to the extent necessary to conduct
such post-Closing audit, all in a manner not unreasonably interfering with the
business of Seller.  Furthermore, Seller shall sign a management representation
letter covering such financial statement in a form reasonably consistent with
the management representation letter signed in connection with the audit of the
financial statements of the Company’s Business for the calendar year ended
December 31, 2018.

Section 6.7Third Party Consents.  To the extent that Seller’s rights under any
Material Contract or Permit that would otherwise constitute an Acquired Asset,
may not be assigned to Purchaser without the written consent of another Person
which has not been obtained, this Agreement shall not constitute an agreement to
assign the same if an attempted assignment would constitute a material breach
thereof or be unlawful, and such Contract or Permit shall not be an Acquired
Asset. In each such event, Seller, at its expense, shall use commercially
reasonable efforts with respect to each such consent to either (a) obtain such
consent as promptly as possible or (b) provide cooperation to Purchaser to
obtain for Purchaser, the maximum extent permitted by Law, the material benefits
of such Contract or Permit in any other reasonable arrangement that would
provide such benefits to Purchaser.  To the extent that in satisfying its
obligations under this Section 6.7, Seller is required to provide to Purchaser
benefits materially in excess of what Purchaser would have received had the
Permit or Contract been assigned as an Acquired Asset, the Parties shall
determine in good faith the allocation of cost of obtaining such excess benefit,
for which Purchaser shall be responsible and shall (x) advance to Seller, (y)
pay directly to an applicable third-party, or if (x) or (y) are not commercially
practicable, (z) reimburse to Seller promptly upon receipt from Seller of
written evidence of such expenditure.

49

--------------------------------------------------------------------------------

 

ARTICLE VII

TAX MATTERS

Section 7.1Taxes.  All Taxes relating to the ownership or operation of the
Acquired Assets, that are accrued prior to the Closing and become due after the
Closing Date shall be paid by Seller.  All Taxes relating to the ownership or
operation of the Acquired Assets, that are accrued and due after the Closing
Date shall be paid by Purchaser.  Not less than sixty (60) days after Closing,
Seller shall, at Seller’s sole cost and expense, submit to each of the relevant
state taxing authorities voluntary disclosure requests or the applicable
equivalent for the purpose of mitigating exposure for Seller’s unfiled and/or
unpaid pre-Closing state Taxes.  Upon written request of the Purchaser, Seller
shall provide reasonably detailed updates with respect to any pending voluntary
disclosures.  Seller shall give Purchaser at least ten (10) days’ notice prior
to (a) the initial substantive submission of any corrective tax action (e.g., a
voluntary disclosure request or its equivalent) and (b) the settlement of any
state Tax obligation.  During such 10-day period, Seller shall, upon the request
of Purchaser, consult with the Purchaser and consider in good faith any
reasonable comments Purchaser timely proposes with respect to the initial
substantive submission of any voluntary disclosure or similar corrective tax
action or the settlement of any state Tax obligation.  Purchaser agrees to
furnish or cause to be furnished to Seller, upon reasonable request and at
Seller’s sole cost and expense, as promptly as practicable, such information and
assistance as is reasonably necessary for the filing of Tax Returns, the making
of any election relating to Taxes, the preparation for any audit by any Taxing
authority, and the prosecution or defense of any claim, suit or Action relating
to any Tax; and provided that any payment or reimbursement to Purchaser in
connection with its furnishing of any such information or assistance shall be at
a rate equal to the actual out-of-pocket expense incurred by Purchaser in
connection therewith.  Such information and assistance shall include providing
reasonable access to all of the Business Records delivered to Purchaser at
Closing; provided that such access or assistance does not interfere in any
material respect with the operation of the Company’s Business or the Acquired
Assets following the Closing.  From and after the Closing, Seller agrees to
furnish or cause to be furnished to Purchaser, upon reasonable request and at
Purchaser’s sole cost and expense, as promptly as practicable, such information
and assistance as is reasonably necessary for the filing of Tax Returns, the
making of any election relating to Taxes, the preparation for any audit by any
Taxing authority and the prosecution or defense of any claim, suit or Action
relating to any Tax.  Neither Seller nor Purchaser shall be required at any time
to disclose to the other party any Tax Returns or other confidential tax
information unrelated to the ownership or operation of the Acquired
Assets.  Notwithstanding anything in this Agreement to the contrary, Seller
shall not make any election with respect to Taxes that could reasonably be
expected to have the effect of increasing the tax liability of Purchaser for any
taxable period (or portion thereof), including successor liability, without the
express, prior written permission of the Purchaser.  All Tax Returns required to
be filed with respect to the Company’s Business or the Acquired Assets shall be
filed by the party with the legal obligation to do so.  If Taxes associated with
any such Tax Return are required to be paid by the non-filing party, such Tax
Return shall be presented to such party with a calculation of the portion of
such Taxes owed and such amount shall be paid to the non-filing party promptly
and in any event within thirty (30) days after such Tax Return is presented to
such filing party.  If there is a disagreement between the parties as to the
proper calculation of such Taxes, the parties shall cooperate in good faith in
the settlement of such dispute.

50

--------------------------------------------------------------------------------

 

Section 7.2Transfer Taxes.  Except as otherwise provided in Section 7.4, all
transfer, documentary, sales, use, stamp and registration Taxes incurred in
connection with the Transaction (collectively, “Transfer Taxes”) shall be paid
fifty percent (50%) by Seller and fifty percent (50%) by Purchaser when
due.  The parties hereto shall cooperate in connection with the filing of any
Tax Returns with respect to Transfer Taxes, including joining in the execution
of such Tax Returns.  Seller and Purchaser shall use their commercially
reasonable efforts and cooperate in good faith to exempt the sale and transfer
of the Acquired Assets from any such Transfer Taxes.

Section 7.3Treatment of Payments.  All amounts paid under this Article VII
shall, to the extent permitted by Law, be treated for all purposes as an
adjustment to the Purchase Price.

Section 7.4Sales Tax on Acquired Assets.  Purchaser shall complete form
AU-196.10 and submit same to the Bulk Sales Division.  For the avoidance of
doubt, New York State and applicable local (e.g., Woodbury, New York) sales
taxes are applicable only to that portion of the Purchase Price allocated to the
sale of Seller’s trade fixtures and equipment (and not inventory acquired for
resale, real property, or intangible assets (including goodwill)) pursuant to
Section 7.5.  Sales tax due as it relates to the bulk assets acquired herein
shall be paid by Purchaser.

Section 7.5Tax Allocation.  Seller and Purchaser agree that the Purchase Price
and the Assumed Liabilities (plus other relevant items) will be allocated among
the Acquired Assets for all purposes (including Tax and financial accounting) as
set forth on Exhibit J attached hereto (the “Allocation Schedule”), which sets
forth the parties’ good faith allocation pursuant to the methodology prescribed
by Section 1060 of the Code and the Treasury Regulations thereunder (and any
similar provision of applicable Law).  All income Tax Returns and reports filed
by Purchaser and Seller relating to the Acquired Assets shall be prepared
consistently with the Allocation Schedule and none of the parties hereto shall
take a position inconsistent with such allocation unless required to do so by
applicable Law. Neither Purchaser nor Seller will take any position in audits or
Tax Returns, including IRS Form 8594, that is inconsistent with the Allocation
Schedule; provided, that the parties hereto acknowledge and agree that Purchaser
may use an alternate allocation for internal financial reporting purposes.

ARTICLE VIII

INDEMNIFICATION

Section 8.1Survival of Representations and Warranties.

(a)The representations and warranties of the Seller Parties and Purchaser
contained in this Agreement, or in any Transaction Document, shall terminate at
5:00 p.m., New York time, on the first anniversary of the Closing Date;
provided, however, that: (i) the Seller Fundamental Representations, the
Stockholder Fundamental Representations and the Purchaser Fundamental
Representations shall survive the Closing and shall remain in full force until
the date that is six (6) years following the Closing Date; (ii) the
representations and warranties set forth in Section 3.17 and Section 3.20 shall
survive the Closing and shall remain in full force until sixty (60) days after
the expiration of the applicable statute of limitations related thereto; and
(iii) claims for fraud shall survive until the applicable statute of limitations
has expired.  The survival period of each representation or warranty as provided
in this Section 8.1(a) is hereinafter referred to as the “Survival Period.”  

51

--------------------------------------------------------------------------------

 

(b) For the avoidance of doubt, it is the intention of the parties hereto that
the foregoing respective Survival Periods supersede any applicable statutes of
limitations that would otherwise apply to such representations and warranties.

(c)All covenants and undertakings shall survive until fully performed or
fulfilled.  

(d)For the avoidance of doubt, notwithstanding anything in this Section 8.1 to
the contrary, the foregoing limitation in this Section 8.1 shall not limit or
prevent any Purchaser Indemnified Party from asserting any claim under the R&W
Insurance Policy, or recovering therefrom.

Section 8.2Indemnification.

(a)Subject to the other provisions of this Article VIII, each Stockholder (on a
pro rata basis in accordance with his, her or its Equity Ownership Percentage,
and not jointly with respect to other Stockholders) and Seller (jointly and
severally with the Stockholders (in the aggregate, but with respect to each
Stockholder, in accordance with the preceding portion of this sentence)) shall
indemnify and defend Purchaser and each of its officers, directors, employees,
partners, members, agents and Affiliates (collectively, the “Purchaser
Indemnified Parties”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Purchaser Indemnified Parties
based upon, arising out of, with respect to or by reason of:

(i)a breach of any of the representations or warranties made by Seller in
Article III of this Agreement or a certificate delivered pursuant to Section
2.7(a)(iv)-(vi) or Section 2.7(a)(ix);

(ii)(A) any failure by Seller to fully perform, fulfill or comply with any
covenant set forth herein to be performed, fulfilled or complied with by Seller,
(B) any action or omission by the Seller hereunder, and/or (C) any failure by
Seller to fully perform, fulfill or comply with any covenant set forth herein to
be performed, fulfilled or complied with by Seller at any time;

(iii)all Taxes (A) of Seller and/or any of its Affiliates, (B) relating to the
Acquired Assets or arising out of the Company’s Business prior to the Closing
Date, except to the extent (and then only to the extent) of Taxes actually
included as a liability in the final determination of the Adjusted Purchase
Price pursuant to Section 2.8, (C) of any member of an affiliated, consolidated,
combined or unitary group of which Seller (or any predecessor of Seller) is or
was a member on or prior to the Closing Date by reason of a liability under
Treasury Regulation Section 1.1502-6 or any comparable provisions of foreign,
state or local Law, (D) that are Excluded Liabilities, and (E) imposed on any
Person arising under the principles of transferee or successor liability or by
contract, relating to an event or transaction occurring, or any period of time,
before the Closing;

(iv)any Specified Tax Matters;

52

--------------------------------------------------------------------------------

 

(v)any Indebtedness that relates to any pre-Closing period and remains
outstanding following the Closing;

(vi)any Transaction Expenses that remain unpaid following the Closing;

(vii)any Excluded Liabilities;

(viii)any actual fraudulent or criminal activity perpetrated by [***Lencore
CFO***] prior to the Closing in connection with his engagement with the Seller
Parties, including any such actual fraud or criminal activity so perpetrated in
preparation of the Financial Statements; and/or

(ix)a breach of Section 3.7 to the extent not covered by the R&W Insurance in
whole or in part as a result of the deemed inclusion of the words “which are of
a nature required by GAAP to be reflected in the Financial Statements or notes
thereto” after the words “Seller does not have any material liabilities”.

(b)Subject to the other provisions of this Article VIII, each Stockholder shall
severally, and not jointly, indemnify and defend each of the Purchaser
Indemnified Parties against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Purchaser Indemnified Parties
based upon, arising out of, with respect to or by reason of:

(i)a breach of any of the representations or warranties made by such Stockholder
in Article IV of this Agreement; and/or

(ii)any failure by such Stockholder to fully perform, fulfill or comply with any
covenant set forth herein to be performed, fulfilled or complied with by such
Stockholder at any time.

(c)Subject to the other provisions of this Article VIII, Purchaser and Parent
shall, jointly and severally, indemnify Seller and Stockholders and each of
their respective officers, directors, employees, partners, members, agents and
Affiliates (the “Seller Indemnified Parties”) against, and shall hold each of
them harmless from and against, and shall pay and reimburse each of them for,
any and all Losses incurred or sustained by, or imposed upon, the Seller
Indemnified Parties based upon, arising out of, with respect to or by reason of:

(i)a breach of any of the representations or warranties made by Purchaser in
Article V of this Agreement or a certificate delivered pursuant to Section
2.7(b)(vii) or Section 2.7(b)(viii); and/or

(ii)any failure by the Purchaser to fully perform, fulfill or comply with any
covenant set forth herein to be performed, fulfilled or complied with by
Purchaser at any time.

53

--------------------------------------------------------------------------------

 

Section 8.3Limitations on Liability; R&W Insurance Policy; Claims Procedure.

(a)Notwithstanding anything to the contrary in this Agreement:

(i)The indemnification obligations of the Seller Parties for General Claims
shall not apply until the aggregate amount of all Losses arising therefrom
exceed $375,000 (an amount equal to fifty percent (50%) of the R&W Insurance
Policy Retention Amount) (such 50% amount, the “Retention Split Amount”).  The
Seller Parties shall be liable for Losses with respect to General Claims in
excess of the Retention Split Amount, but subject to a maximum aggregate
liability amount equal to the General Representations Cap Amount.

(ii)Any Losses with respect to General Claims in excess of the Retention Split
Amount shall be recovered (x) first, from the remaining portion of the Indemnity
Escrow Amount then held in the Escrow Account, and (y) thereafter, to the extent
that any portion of the Indemnity Escrow Amount initially held in the Escrow
Account has been released to satisfy any indemnification obligation other than
for a General Claim, that portion may be recovered from the Seller Parties
directly as set forth below.

(iii)In the event that any amounts are recovered from the Indemnity Escrow
and/or the R&W Insurance Policy with respect to any claim for indemnification
other than with respect to a General Claim (such amounts, collectively, the
“Fundamental R&W Recovery Amount”), then the Purchaser Indemnified Parties shall
be entitled to recover for any indemnification obligations of the Seller Parties
for General Claims from the Seller Parties directly up to, and to the extent of,
the Fundamental R&W Recovery Amount.

(iv)Purchaser and the Seller Parties acknowledge that Purchaser has obtained the
R&W Insurance Policy for coverage of the Seller Parties’ indemnification
obligations set forth in Section 8.2(a)(i), Section 8.2(a)(vii) and Section
8.2(b)(i) without regard to the Cap Amounts.

(v)With respect to claims for Losses pursuant to indemnification obligations of
the Seller Parties set forth in Section 8.2(a)(i) (related to a claim for breach
of Seller Fundamental Representations and/or the representations and warranties
set forth in Section 3.20 (Tax Matters)) and Section 8.2(b)(i) (related to a
claim for breach of Stockholder Fundamental Representations), the
indemnification obligations of the Seller Parties for all such claims asserted
by the Purchaser Indemnified Parties shall be subject to a maximum liability
amount not to exceed the Fundamental Representations Cap Amount.

54

--------------------------------------------------------------------------------

 

(b)The amount of Losses for which indemnification is provided under this Article
VIII shall be calculated net of any amounts actually recovered by the Purchaser
Indemnified Parties under insurance policies (other than the R&W Insurance
Policy) with respect to such Losses (net of any costs to recover such insurance
payments and net of any premium increases related thereto).  The amount of
Losses for which indemnification is provided under this Article VIII shall be
calculated net of any Tax benefits actually realized by Purchaser or Seller in
the taxable period that includes the indemnity payment (solely through a
reduction in cash Tax payments required to be made or an increase in Tax refunds
actually received), which Tax benefits shall be calculated net of any cash Tax
costs, in each case, as a result of the Losses or receipt of an indemnity
payment on a claim therefor.

(c)Notwithstanding the fact that any Indemnified Party may have the right to
assert claims of Losses for indemnification under or in respect of more than one
provision of this Agreement in respect of any fact, event, condition or
circumstance, no Indemnified Party shall be entitled to recover the amount of
any Losses suffered by such Indemnified Party more than once, regardless of
whether such Losses may be as a result of a breach of more than one
representation, warranty or covenant.

(d)Notwithstanding anything in this Agreement to the contrary but subject to the
rights of the Purchaser Indemnified Parties to recover under the R&W Insurance
Policy and under Article VI, the remedies provided in this Article VIII shall be
the exclusive monetary remedies of the parties and their heirs, successors and
assigns after the Closing with respect to a claim of Losses relating to this
Agreement or the Transaction, whether direct or resulting from any claim brought
by a third-party, except that no provision of this Agreement (including this
Article VIII) shall limit in any way a party’s ability to bring, recover for or
otherwise limit the amount or type of recovery available for claims of
fraudulent conduct, willful breach or intentional misrepresentation by any
Seller Party, in any which case the parties shall have all rights and remedies
available under this Agreement and available under any Law.

55

--------------------------------------------------------------------------------

 

(e)For purposes of this Article VIII, a party making a claim of Losses for
indemnity under Section 8.2 is referred to as an “Indemnified Party” and the
party against whom such claim is asserted is referred to as the “Indemnifying
Party.” All claims by any Indemnified Party under Section 8.2 shall be asserted
and resolved in accordance with the following provisions.  If any claim or
demand for which an Indemnifying Party would be liable to an Indemnified Party
is asserted against or sought to be collected from such Indemnified Party by a
third party (a “Third-Party Claim”), said Indemnified Party shall with
reasonable promptness notify in writing the Indemnifying Party of such claim or
demand stating with reasonable specificity the nature of each individual item of
Loss included in such claim, the date (if any) such item was paid or properly
accrued, the basis for any anticipated liability and the nature of the
misrepresentation, default, breach of warranty or breach of covenant or claim to
which each such item is related and, to the extent computable, the computation
of the amount to which such Indemnified Party claims to be entitled hereunder;
provided, however, that any failure to give such notice will not waive any
rights of the Indemnified Party except to the extent that the rights of the
Indemnifying Party are actually prejudiced or to the extent that any applicable
Survival Period set forth in Section 8.1(a) has expired without such notice
being given.  Subject to the terms of the R&W Insurance Policy, after receipt by
the Indemnifying Party of such notice, then upon reasonable notice from the
Indemnifying Party to the Indemnified Party, the Indemnifying Party, with
counsel of its choosing that is reasonably acceptable to the Indemnified Party,
may defend, manage and conduct any proceedings, negotiations or communications
involving any claimant whose claim is the subject of the Indemnified Party’s
notice to the Indemnifying Party as set forth above.  The legal fees and
expenses of counsel chosen by the Indemnifying Party, and other related costs,
associated with the foregoing defense and other actions with respect to such a
claim shall constitute Losses of the Indemnified Party to be indemnified against
by the Indemnifying Party subject to the limitations of this Article VIII.  Upon
the request of the Indemnifying Party, the Indemnified Party shall, to the
extent it may legally do so and to the extent that it is reimbursed by the
Indemnifying Party for any reasonable out-of-pocket costs and expenses thereby
incurred, (i) take such action as the Indemnifying Party may reasonably request
in connection with such action, (ii) allow the Indemnifying Party to dispute
such action in the name of the Indemnified Party and to conduct a defense to
such action on behalf of the Indemnified Party, and (iii) render to the
Indemnifying Party all such assistance as the Indemnifying Party may reasonably
request in connection with such dispute and defense.  Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to undertake the
defense, compromise and settlement of any Third-Party Claim if: (A) the
Third-Party Claim relates to or arises in connection with any fraud, criminal
matter, or indictment; (B) the Third-Party Claim seeks an injunction or other
equitable relief against the Indemnified Party or any of its Affiliates; (C) the
Indemnified Party reasonably believes an adverse determination with respect to
the Third-Party Claim would be materially detrimental to the reputation or
future business prospects of the Indemnified Party or any of such Indemnified
Party’s Affiliates; (D) the Indemnifying Party has failed or is failing to
prosecute or defend vigorously the Third-Party Claim; (E) the underlying matter
involves a customer or supplier of Purchaser or Seller; (F) the Indemnified
Party reasonably shall have concluded (upon the advice of its counsel) that (1)
there may be one or more legal defenses available to such Indemnified Party or
other Indemnified Parties that are not available to the Indemnifying Party, or
(2) the Indemnified Party and the Indemnifying Party may have different,
conflicting or adverse legal positions or interests; or (G) Losses have exceeded
the R&W Insurance Policy Retention Amount and the defense of such matter is
assumed by the insurance company providing insurance under the R&W Insurance
Policy.

56

--------------------------------------------------------------------------------

 

(f)For purposes of determining whether any representation or warranty was
breached, and for purposes of determining the amount of Losses from such a
breach, the representations and warranties set forth in this Agreement shall be
considered without regard to any “material,” “Material Adverse Effect”, “in all
material respects” or similar qualifications set forth therein.

Section 8.4Escrow.

(a)With respect to any payment that the Seller Parties are obligated to make to
any Purchaser Indemnified Parties pursuant to Section 8.2(a)(i), Section
8.2(a)(vii) or Section 8.2(b)(i), such payment shall be paid first from the
remaining portion of the Indemnity Escrow Amount then held in the Escrow Account
by release of such funds to the Purchaser Indemnified Parties by the Escrow
Agent pursuant to the terms of the Escrow Agreement.  To the extent any amounts
that the Seller Parties are obligated to pay to any Purchaser Indemnified Party
pursuant to this Article VIII in respect of claims under Section 8.2(a)(i),
Section 8.2(a)(vii) or Section 8.2(b)(i) exceed the then remaining portion of
the Indemnity Escrow Amount then held in the Escrow Account, any such excess
amounts (all of which shall be subject to the Cap Amounts and the other
provisions and limitation of this Article VIII) shall be satisfied by wire
transfer of immediately available funds by the Seller Parties within five (5)
Business Days after the date of such notice.

(b)With respect to any payment that the Seller Parties are obligated to make to
any Purchaser Indemnified Parties pursuant to Section 8.2(a)(iv), such payment
shall be paid first from the remaining portion of the SALT Escrow Amount then
held in the Escrow Account by release of such funds to the Purchaser Indemnified
Parties by the Escrow Agent pursuant to the terms of the Escrow Agreement.  To
the extent any amounts that the Seller Parties are obligated to pay to any
Purchaser Indemnified Party pursuant to this Article VIII in respect of claims
under Section 8.2(a)(iv) exceed the then remaining portion of the SALT Escrow
Amount then held in the Escrow Account, any such excess amounts shall be
satisfied by wire transfer of immediately available funds by the Seller Parties
within five (5) Business Days after the date of such notice.

Section 8.5Purchase Price Adjustment.  All amounts paid under this Article VIII
(including any payment received by Purchaser under the R&W Insurance Policy)
shall, to the extent permitted by Law, be treated as an adjustment to the
Purchase Price.

57

--------------------------------------------------------------------------------

 

ARTICLE IX

MISCELLANEOUS

Section 9.1Expenses.  Except as otherwise expressly provided in this Agreement,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the Transaction shall be paid by the party incurring such costs
and expenses, whether or not the Closing shall have occurred.

Section 9.2Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by electronic mail
of a PDF document (and with the sender thereof not receiving a bounce back or
undeliverable notification) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 9.2):

If to the Seller Parties:

 

Mercury Notifications LLC
1 Crossways Park Drive W
Woodbury, NY 11797
Attention: Jonathan Leonard (jsleonard@mercuryn.com)

with a copy to (which shall
not constitute notice):

 

Zuber Lawler & Del Duca LLP
350 South Grand Avenue, 32nd Floor
Los Angeles, CA 90071
Attention: Josh Lawler (jlawler@zuberlawler.com)

If to Purchaser or Parent:

 

EMMIS QOZ BUSINESS, LLC
40 Monument Circle
Indianapolis, IN 46204
Attention: Legal Department (legal@emmis.com)

with a copy to (which shall
not constitute notice):

 

Taft Stettinius & Hollister LLP
One Indiana Square, Suite 3500
Indianapolis, IN 46204
Attention: Brad Schwer (bschwer@taftlaw.com)

58

--------------------------------------------------------------------------------

 

Section 9.3Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole.  Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder.  This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.  The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim
herein.  Information provided in the Disclosure Schedule is provided in respect
of this Agreement as a whole, and shall be present in all sections to which such
information relates notwithstanding its actual inclusion in a different section,
regardless of whether cross-referenced.

Section 9.4Headings.  The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 9.5Severability.  If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, a substitute term shall be inserted in its
place which shall accomplish the intent of the parties memorialized by the
invalid provision as closely as possible in compliance with applicable Law.

Section 9.6Entire Agreement.  This Agreement, the Exhibits and the Disclosure
Schedules hereto, the other Transaction Documents and the Confidentiality
Agreement collectively constitute the sole and entire agreement of the parties
to this Agreement with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

59

--------------------------------------------------------------------------------

 

Section 9.7Disclosure Schedules.  The section numbers in the Disclosure
Schedules correspond to the section numbers of the representations and
warranties in this Agreement and any matter, information or item disclosed in
any particular section or subsection of the Disclosure Schedules shall
constitute a disclosure only with respect to the specific representation or
warranty (or, as applicable, portion or subsection of the applicable specific
representation or warranty) to which such Disclosure Schedule relates; provided,
that any information disclosed therein under any section number of the
Disclosure Schedules shall be deemed to be disclosed and incorporated into any
other section number of the Disclosure Schedules to the extent, but only to the
extent, that based on the reading of such disclosure in the Disclosure Schedules
(without reading any other disclosures or the benefit of any other facts,
knowledge, investigation or information) it is readily apparent that such
disclosure directly relates to another representation or warranty contained
herein.  Nothing in the Disclosure Schedules is intended to broaden the scope of
any representation or warranty contained in this Agreement or to create any
covenant.  Inclusion of any item in the Disclosure Schedules (i) does not
represent a determination that such item is material or establish a standard of
materiality, (ii) does not represent a determination that such item did not
arise in the ordinary course of business, and (iii) shall not constitute, or be
deemed to be, an admission to any third party concerning such item.  The
Disclosure Schedules may include brief descriptions or summaries of certain
agreements and instruments, but such descriptions do not purport to be
comprehensive, and are qualified in their entirety by reference to the text of
the documents described, true and complete copies of which have been provided to
the Purchasers or their respective counsel.

Section 9.8Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed.  No assignment shall relieve the
assigning party of any of its obligations hereunder.

Section 9.9No Third-Party Beneficiaries.  This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement, except that the
indemnification provisions of this Agreement are intended to benefit the
Indemnified Parties, and all such intended third-party beneficiaries shall be
entitled to enforce such provisions of this Agreement.

Section 9.10Amendment and Modification; Waiver.  This Agreement may be amended
by the parties only by execution of an instrument in writing signed by Purchaser
and the Seller.  Any agreement by any party to any such extension or waiver
shall be valid only if, and to the extent that, set forth in an instrument in
writing signed on behalf of such party.  No failure on the part of any Person to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of any Person in exercising any such power, right, privilege
or remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof of any
other power, right, privilege or remedy.

60

--------------------------------------------------------------------------------

 

Section 9.11Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, OR THE TRANSACTION MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK, IN EACH CASE
LOCATED IN NASSAU COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.  SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT.  THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTION.  EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (1) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (2) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (3) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (4) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section
9.11(c).

Section 9.12Specific Performance.  The parties agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.

Section 9.13Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[Signature Page Follows]

 

61

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

LENCORE ACOUSTICS CORPORATION

 

 

 

By:

/s/ Jonathan S. Leonard

 

Name:

Jonathan S. Leonard

 

Title:

Authorized Officer

 

 

 

 

 

/s/ Jonathan S. Leonard

 

 

Jonathan S. Leonard

 

 

 

 

The Leonard Trust for Sylvia & Jonathan S. Leonard

 

 

 

 

By:

/s/ Sylvia Leonard

 

Name:

Sylvia Leonard

 

Title:

Trustee

 

 

 

 

The Leonard Trust for Sylvia & Scott D. Leonard

 

 

 

 

By:

/s/ Sylvia Leonard

 

Name:

Sylvia Leonard

 

Title:

Trustee

 

 

 

 

The Leonard Trust for Sylvia & Evan J. Leonard

 

 

 

 

By:

/s/ Sylvia Leonard

 

Name:

Sylvia Leonard

 

Title:

Trustee

 

 

62

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

EMMIS QOZ BUSINESS, LLC

 

 

 

 

By:

/s/ Jeffrey H. Smulyan

 

Name:

Jeffrey H. Smulyan

 

Title:

Chief Executive Officer

 

 

 

 

EMMIS OPERATING COMPANY

 

 

 

 

By:

/s/ Jeffrey H. Smulyan

 

Name:

Jeffrey H. Smulyan

 

Title:

Chief Executive Officer

 

 

 

 

 

 

63

--------------------------------------------------------------------------------

 

EXHIBIT A

Working Capital Methodology

[See attached.]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

List of Stockholders; Equity Ownership Percentages

 

 

[See attached.]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

R&W Insurance Policy

[See attached.]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D

Form of Technology Cross License Agreement

[See attached.]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit e

Form of Bill of Sale

[See attached.]

 

 

--------------------------------------------------------------------------------

 

Exhibit f

Form of Assignment & Assumption Agreement

[See attached.]

 

 

--------------------------------------------------------------------------------

 

Exhibit g

Form of Transition Services Agreement

[See attached.]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit h

Form of Manufacturing Services Agreement

[See attached.]

 

 

--------------------------------------------------------------------------------

 

Exhibit i

Form of Domain Transfer Agreement

[See attached.]

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit J

Allocation Schedule

[See attached.]

 